DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on 10/18/2019.
This application is a 371 national stage of the PCT filed 4/18/2018.
Claims 1-2, 4-8, 10-20 are currently pending and have been examined per the preliminary amendment filed 10/18/2019.
This action is made Non-FINAL.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12/17/2019; 6/22/2021; 1/24/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
The information disclosure statements filed 10/18/2019, 1/27/2021 fail to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  The foreign references listed under cite numbers 1-4 (10/18/2019) and cite number 3 (1/27/2021) do not have any translated descriptions and therefore have not been considered. It has been placed in the application file. All references are considered except those lined through. It is 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the device’s make-up as described in claims 1-2, 4-6, and 13-16 and the method steps as described in claims 7-8, 10-12, and 17-20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Additionally, Figs. 1 and 2 are objected to as they do not show the features of the claimed invention. The empty boxes should at least contain text that describe the inventions components (fig. 1) and method steps (fig. 2).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because at the least they do not include the following reference sign(s) mentioned in the description: BT, S1, S2, POS.sub.S1, O.sub.S1, T, O.sub.target,S2(R.sub.T), O.sub.target(R.sub.A), R.sub.T, R.sub.A, G1, G2, K, GK, A.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 

Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the length exceeds the 150 word limit. Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1-2, 4-8, and 10-20 are objected to because they include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
	To overcome this objection, either place all the reference characters (BT, S1, S2, POS.sub.S1, O.sub.S1, T, O.sub.target,S2(R.sub.T), O.sub.target(R.sub.A), R.sub.T, R.sub.A, G1, G2, K, GK, A) in parenthesis or delete them.

Additionally, claims 2 and 8 are objected to because of the following informalities:  
Claims 2 and 8 recite typographical error “with a second effector is available” in lines 2-3.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Such claim limitation(s) is/are: Analysis means in claims 1, 7, 13, and 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The specification describes the analysis means to be connected to a control unit [0043]. However, the specification does not provide structure for the analysis means. Therefore, the analysis means cannot be interpreted under 35 U.S.C. 112(f) and a 112(b) rejection is given.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-8, and 10-20 
Regarding claims 1, 7, 13, and 17, the “predefined tolerances” in which the connection of electromechanical interfaces are successfully completed within is not described by the specification. Merely repeating the claim limitation ([0011], [0020], [0038], [0040], [0061], and [0063]) in the description does not provide support for the claim that would suggest the inventor had possession of the limitation. There are no parameters described in relation to this tolerance.
Dependent claims 2, 3-6, 8, 10-12, 14-16, and 18-20 are also rejected because they do not resolve the deficiencies of their parent claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-8, and 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claims 1, 7, 13, and 17, claim limitation “analysis means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification describes the analysis means to be connected to a control unit [0043]. However, the specification does not provide structure for the analysis means. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, 
Dependent claims 2, 3-6, 8, 10-12, 14-16, and 18-20 are also rejected because they do not resolve the deficiencies of their parent claims.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Regarding Claims 1, 4, 7, 10, 13, 14, 17, and 18, the use of the slash (‘/’) between words other than the use of “and/or” is unclear and indistinct. The slash is used in the following limitations:
“force/torque signature” and “position/velocity/acceleration signature” in claims 1, 7, 13, and 17.
Examiners Note: The term ‘Signature’ is described in the specification [0016] but was not explicitly defined under a special meaning to be read into the claims.
“haptic/manual input interface” in claims 4, 10, 14, and 18.
“a specified limit value condition G3/G4” and “a specified limit value condition G5/G6” and “first effector/second effector” in claims 13 and 17.
Its unclear which combination of the limitations separated by the slashes are being claimed. Therefore, claims 1, 4, 7, 10, 13, 14, 17, and 18 are rejected under 112(b). For purposes of examination, all slashes are interpreted as ‘or.’
Dependent claims 2, 3-6, 8, 10-12, 14-16, and 18-20 are also rejected because they do not resolve the deficiencies of their parent claims.

Regarding Claims 4-6 and 10-12, the limitation “the second robot manipulator" has insufficient antecedent basis in the claim and respective parent claims. Therefore, claims 4-6 and 10-12 are rejected under 112(b). To resolve this issue, the examiner suggests amending the claims to be dependent off claims 2 and 8 respectively or introducing the limitation by initially reciting “a second robot manipulator.” For examination purposes, the second robot manipulator is the second manipulator described in claims 2 and 8 respectively in which the second robot picks up and handles the component itself.

Regarding Claims 4-6 and 10-20:
Claims 13 and 17 recite “a third control program” without a 1st and 2nd
Claims 4, 10, 14, and 18 recite “a fourth control program” without a 2nd and 3rd control program.
Claims 5, 11, 15, and 19 recite “a fifth control program” without a 2nd-4th control program.
Claims 6, 12, 16, and 20 recite “a sixth control program” without a 2nd-5th control program.
When a subsequent control program is claimed with no mention of the previous control programs, its unclear what control programs happen before the recited control program. Therefore, claims 4-6 and 10-20 are rejected under 112(b). For examination purposes, the control programs are interpreted to use the labels merely as an identifier label to differentiate the control programs. To resolve the issue, amend the claims to either remove the labels, relabel so that no control programs are missing throughout their respective claim strings, or add the missing control programs. 
Dependent claims 14-16 and 18-20 are also rejected because they do not resolve the deficiencies of their parent claims.

Regarding Claims 2 and 8, the language “controlling the second robot manipulator such that the second robot manipulator picks up the electrical component BT to be tested which is provided on an interface” is unclear. With the current language, one can’t tell what exactly is to be provided on an interface. Therefore, claims 2 and 8 are rejected under 112(b). The language provided is confusing since it reads as if the component might be placed on an interface of some sort by the manipulator. The examiner believes the claim is supposed to mean that: controlling the second robot manipulator such that the second robot manipulator picks up the electrical component BT to be tested, in which the test will occur at the electromechanical interface S1 on the electrical component BT, and will be interpreted this way for sake of examination.

Regarding Claims 5, 11, 15, and 19, the language “controlling the second robot manipulator to disconnect the electromechanical connection of the first electromechanical interface S1 and second 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 7, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arlinsky (US 20200064372 A1) in view of Settele (US 20150210174 A1).

Regarding Claim 1,
Arlinsky teaches
A device for electrical testing of an electrical component BT (“FIGS. 1A and 1B are pictorial illustrations of a system 20 for robot-assisted hardware testing of an electronic unit or circuit” [0024]), the electrical component BT comprising a first electromechanical interface S1 (“If a net is selected and the action is to measure or generate an electrical signal, a probe is moved to touch an exposed surface of the unit-under-test, that is, a location conductively connected to the signal net, such as a pin or test pad” [0035]; Examiner Interpretation: A net is part of an electrical component. The pin or test pad are the electromechanical interfaces.) that is provided at a target position POS.sub.S1 (“After the user has selected a target element and an action to perform, the system determines a physical position of the target element on the unit-under-test” [0035]) and a target orientation O.sub.S1 (“The robotic arm clamp may also be configured with one or more axes of rotation 158, such that the probe may be positioned at various angles with respect to components on the circuit board.” [0056]), the device comprising: 
a (“one or more probes of the test fixture 32, described further hereinbelow, are moved by the robotic arm to the physical position. If a net is selected and the action is to measure or generate an electrical signal, a probe is moved to touch an exposed surface of the unit-under-test, that is, a location conductively connected to the signal net, such as a pin or test pad.” [0035]; “the robotic arms are configured with grasping clamps 142 that can release probes and grasp new probes” [0048]; “An extensor or pin 156 of the probe is generally a spring calibrated extension, which may be calibrated to impose a given pressure on a selected element while performing the desired action. In probes that convey electrical signals, the pin body is generally an electrically conductive material. The pin tip may be gold-plated and/or made of any appropriate material, such as titanium or steel.” [0052]; Examiner Interpretation: The robot arm is the robot manipulator. The grasping clamps is the effector. The probe is the second electromechanical interface.); 
a control unit to control or regulate the first robot manipulator (“The robotic arms are affixed to a robotic motion controller 130, which provides signals to motors controlling joints of the robotic arms, and may also include motors for horizontal and vertical motion of the robotic arms and of the motion controller 130.” [0043]; “The motor controller may be configured to receive positional coordinates of the selected element, and to send the proper motor signals to the multiple motors to guide the robotic arm to the proper coordinates. … The motor controller may be included in the robotic motion controller 130.” [0075]) for mechanical connection of the first electromechanical interface S1 to the second interface S2 (“If a net is selected and the action is to measure or generate an electrical signal, a probe is moved to touch an exposed surface of the unit-under-test, that is, a location conductively connected to the signal net, such as a pin or test pad.” [0035]), 
an analysis means connected to the second electromechanical interface S2 (“Types of probes include sensing probes and active probes, and some probes may also be configured with multiple capabilities. Typically each probe is configured to perform one of the types of actions described above related to either measuring (i.e., for a sensing probe) or generating signals (for an active probe). A signal sensing probe may have one or more of a temperature sensor, a voltage sensor, an analog or digital electronic waveform sensor, a height sensor, a pressure sensor, a camera and a light sensor.” [0047]), the analysis means being designed and constructed to execute an analysis program for electrical testing of the electrical component BT electromechanically connected to the analysis means via the first electromechanical interface S1 and second electromechanical interface S2 (“If a net is selected and the action is to measure or generate an electrical signal, a probe is moved to touch an exposed surface of the unit-under-test, that is, a location conductively connected to the signal net, such as a pin or test pad. … For example, when the selected element is a net and the action to be performed is a voltage measurement, the voltage subsequently measured, such as “5V”, may appear on the schematic.” [0035-0036]).
Even though Arlinsky teaches that the probe can be force regulated [0052], it does not teach that the robot manipulator is force-regulated and/or impedance-regulated and/or admittance-regulated.
Arlinsky does not explicitly teach
a force-regulated and/or impedance-regulated and/or admittance regulated first robot manipulator
wherein the control unit is designed and constructed to execute a first control program to perform operations comprising: controlling the first robot manipulator in such a manner that the first robot manipulator guides the second electromechanical interface S2 along a predefined trajectory T with a predefined target orientation O.sub.target,S2(R.sub.T) to the first electromechanical interface S1 of the electrical component BT provided at the target position POS.sub.S1, wherein the target orientation O.sub.target,S2(R.sub.T) of the second electromechanical interface S2 is defined along the trajectory T for locations R.sub.T of the trajectory T; and 
executing force-regulated and/or impedance-regulated and/or admittance-regulated tilting motions about the target orientation O.sub.target,S2(R.sub.T) and/or rotary motions and/or translational motions of the second electromechanical interface S2 by the first robot manipulator until a specified limit value condition G1 for a torque acting at the first effector and/or a specified limit value condition G2 of a force acting at the first effector is reached or exceeded, and/or until a provided force/torque signature and/or a position/velocity/acceleration signature is reached or exceeded at the first effector, indicating that mechanical connection of the first electromechanical interface S1 and second electromechanical interface S2 is successfully completed within predefined tolerances, wherein the first electromechanical interface S1 and the second electromechanical interface S2 have mutually assigned electrical contacts, the electrical contacts correspondingly electrically connected after the successful connection of the first electromechanical interface S1 and second electromechanical interface S2; and 

However, Settele teaches
A force-regulated first robot manipulator (“According to one aspect of the present invention, the control means controls the robot such that it connects the robot-guided plug to the mating plug, or is configured, in particular by means of a program, for doing so. In doing so, the robot is controlled on the basis of the force determined by the force detection means, in particular, the robot is force-regulated.” [0014]);
controlling the first robot manipulator in such a manner that the first robot manipulator guides the second electromechanical interface S2 along a predefined trajectory T with a predefined target orientation O.sub.target,S2(R.sub.T) to the first electromechanical interface S1 of the electrical component BT provided at the target position POS.sub.S1, wherein the target orientation O.sub.target,S2(R.sub.T) of the second electromechanical interface S2 is defined along the trajectory T for locations R.sub.T of the trajectory T (“by storing and/or evaluating the detected force, a target path for the robot, or the robot-guided plug can be adjusted, or, respectively, the control means or the storage and/or evaluation means can adjust a target path on the basis of a stored and/or evaluated force, in particular, it can modify this target path. Thus, in particular a target path for future connecting procedures, i.e. a connecting path, can be adapted on the basis of previous connecting procedures, by means, for example, of an adaptive path planning” [0026]; “A six-axis robot can advantageously--in the scope of its structural limiting conditions--depict arbitrary positions and orientations of its end effector, and thus approach end positions that, in particular, are difficult to access and/or differ, and/or follow paths with predefined orientations.” [0008]; “In order to compensate for deviations in the position and/or orientation thereby between a theoretical, or target position of the mating plug and its actual position, which can arise in particular when the charging system is moved into position and when the motor vehicle is parked, first an actual position, i.e. the position and/or orientation, of the mating plug is determined. The charging system has a position detection means for this in one embodiment. ... The control means can then pre-position the robot-guided plug, at least substantially, such that it is aligned with the actual position of the mating plug. Additionally or alternatively, the positioning detection means can also have a distance detection means for determining a distance to a motor vehicle, in particular the mating plug on the vehicle. The control means can then pre-position the robot-guided plug at a predefined distance to the mating plug. Subsequently the robot-guided plugging-in of the plug can occur on the basis of a force acting thereon, determined by the force detection means.” [0019]; Examiner Interpretation: The target path is the predefined trajectory. Its interpreted that the target path has an initial and target position. The target position is an orientation and location of the mating plug. The robot follows the target path to plug the charger into the mating plug. Its interpreted that, in this embodiment, the robot is first controlled to travel this path, and once the 
executing translational motions of the second electromechanical interface S2 by the first robot manipulator until a specified limit value condition G2 of a force acting at the first effector is reached at the first effector, indicating that mechanical connection of the first electromechanical interface S1 and second electromechanical interface S2 is successfully completed within predefined tolerances (“The robot 1 controlled by the control 1.1 displaces the plug 4.1 in a position-regulated manner, wherein a force-regulation is superimposed thereon, which stops the movement in the plug-in direction when a predefined plug-in force has been reached.” [0041]; “the release of the providing of current can depend on whether a sufficient force acts on the plug 4.1 in the plug-in direction during the charging for engaging the electric plug-in connection securely” [0043]; “the force in the plug-in direction reaches a predefined threshold value” [0044]), wherein the first electromechanical interface S1 and the second electromechanical interface S2 have mutually assigned electrical contacts (“A plug 4.1 is attached to the force/torque sensor, such as a combination plug type 2, for example, which is connected to the mating plug 4.2 to form a releasable electric plug-in connection for charging the power storage unit of the motor vehicle, and has an electrical connection via a power supply cable 3.1 to a power source 3.2, which communicates with the control 1.1.” See at least [0036] and fig. 1; Examiner Interpretation: The mating plug 4.2 is the first electromechanical interface and the plug 4.1 is the second electromechanical interface.), the electrical contacts correspondingly electrically connected after the successful connection of the first electromechanical interface S1 and second electromechanical interface S2 (“it can be provided in a further development that the plug is only provided with current for charging the power storage unit if, or as long as, the plug-in connection is engaged and/or the force detection means detects that a force in the plug-in direction exceeds a predefined value and/or a force in another direction, in particular perpendicular thereto, lies below a predefined value. In this manner it is possible to ensure that with a 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Arlinsky to further include the teachings of Settele to reliably make an electrical connection requiring applied force robotically, without damaging the electrical component (“A passive tolerance compensation of this type, in particular taking into account the, in part, large deviations in position that occur in practice when a motor vehicle is positioned at the charging system, on one hand, and the sensitivity of electrical plug-in connections on the other hand, can lead to increased wear to the plug-in connection.” [0003]; “By determining a force that acts during, or through, the connecting of the robot-guided plug with the mating plug on the vehicle, and by controlling the robot for connecting the robot-guided plug with the mating plug on the basis of this force determined by the force detection means, in particular to make the connection such that it is force-regulated in one or more axes, the load to the electrical plug-in connection can advantageously be reduced, and thus, in particular, the reliability and/or the durability thereof can be increased.” [0016]).

Regarding Claim 4,
Modified Arlinsky teaches
The device according to claim 1,
The present embodiment of Arlinsky does not explicitly teach 
wherein the first robot manipulator or the second robot manipulator or a third robot manipulator connected to the device has a mechanical interface, the mechanical interface is designed for mechanical input into a haptic/manual input interface connected to the electrical component BT to be tested, and/or has an electrical contact K, the electrical contact K is designed for electrical signal input into an electrical mating-contact GK connected electrically to the component BT to be tested; 
and wherein the control unit is designed and constructed to execute a fourth control program to perform operations comprising: controlling or regulating the first robot manipulator, the second robot manipulator, or the third robot manipulator as a function of the analysis program such that, during execution of the analysis program, predefined haptic/manual inputs are carried out in the haptic/manual input interface by the mechanical interface; and/or that, during execution of the analysis program, the electrical contact K has electrical contact with the electrical mating-contact GK and, in electrically connected state, predefined electrical signal inputs take place in the mating-contact GT as a function of the analysis program via the contact K.

However, another embodiment of Arlinsky teaches
A robot manipulator connected to the device has a mechanical interface, the mechanical interface is designed for mechanical input into a haptic/manual input interface connected to the electrical component BT to be tested, and wherein the control unit is designed and constructed to execute a fourth control program to perform operations comprising: controlling or regulating the robot manipulator as a function of the analysis program such that, during execution of the analysis program, predefined haptic/manual inputs are carried out in the haptic/manual input interface by the mechanical interface (“One type of probe may be a mechanical probe, which may have a pin configured to permit a varying amount of pressure to be imposed. By this means, the mechanical probe may be configured to trigger different types of mechanical elements, such as switches, buttons, and keyboards. The mechanical probe .
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Arlinsky to further include the teachings of a different embodiment of Arlinsky to be capable of testing a wider range of electrical components, such as ones with mechanical inputs (“The system 20 can test multiple device types, including mechanical and electrical types. Mechanical devices may include, for example, buttons, switches, and keyboards. The system may be configured to provide mechanical inputs to mechanical devices, by means of components that generate mechanical forces, such as motors, or other types of transducers. Electrical devices include devices that receive or generate electrical signals, such as computer chips and other logical devices, as well as various electrical transducers. Device types may also include membranes or light emitting or light sensing devices.” See at least [00uj]).

Regarding Claim 7,
Arlinsky teaches
A method of electrical testing of an electrical component BT (“A method is also provided for robot-assisted, interactive testing of electrical and mechanical units” [0011]), the electrical component BT comprising a first electromechanical interface S1 (“If a net is selected and the action is to measure or generate an electrical signal, a probe is moved to touch an exposed surface of the unit-under-test, that is, a location conductively connected to the signal net, such as a pin or test pad” [0035]; Examiner Interpretation: A net is part of an electrical component. The pin or test pad are the electromechanical interfaces.) that is provided at a target position POS.sub.S1 (“After the user has selected a target element and an action to perform, the system determines a physical position of the target element on the unit-and a target orientation O.sub.S1 (“The robotic arm clamp may also be configured with one or more axes of rotation 158, such that the probe may be positioned at various angles with respect to components on the circuit board.” [0056]), the method comprising: 
providing a (“one or more probes of the test fixture 32, described further hereinbelow, are moved by the robotic arm to the physical position. If a net is selected and the action is to measure or generate an electrical signal, a probe is moved to touch an exposed surface of the unit-under-test, that is, a location conductively connected to the signal net, such as a pin or test pad.” [0035]; “the robotic arms are configured with grasping clamps 142 that can release probes and grasp new probes” [0048]; “An extensor or pin 156 of the probe is generally a spring calibrated extension, which may be calibrated to impose a given pressure on a selected element while performing the desired action. In probes that convey electrical signals, the pin body is generally an electrically conductive material. The pin tip may be gold-plated and/or made of any appropriate material, such as titanium or steel.” [0052]; Examiner Interpretation: The robot arm is the robot manipulator. The grasping clamps is the effector. The probe is the second electromechanical interface.); 
providing a control unit to control the first robot manipulator (“The robotic arms are affixed to a robotic motion controller 130, which provides signals to motors controlling joints of the robotic arms, and may also include motors for horizontal and vertical motion of the robotic arms and of the motion controller 130.” [0043]; “The motor controller may be configured to receive positional coordinates of the selected element, and to send the proper motor signals to the multiple motors to guide the robotic arm to the proper coordinates. … The motor controller may be included in the robotic motion controller 130.” [0075])
providing an analysis means connected to the second electromechanical interface S2 (“Types of probes include sensing probes and active probes, and some probes may also be configured with multiple capabilities. Typically each probe is configured to perform one of the types of actions described above related to either measuring (i.e., for a sensing probe) or generating signals (for an active probe). A signal sensing probe may have one or more of a temperature sensor, a voltage sensor, an analog or digital electronic waveform sensor, a height sensor, a pressure sensor, a camera and a light sensor.” [0047]), the analysis means executing an analysis program for the electrical testing of the electrical component BT connected via the first electromechanical interface S1 and second electromechanical interface S2 (“If a net is selected and the action is to measure or generate an electrical signal, a probe is moved to touch an exposed surface of the unit-under-test, that is, a location conductively connected to the signal net, such as a pin or test pad. … For example, when the selected element is a net and the action to be performed is a voltage measurement, the voltage subsequently measured, such as “5V”, may appear on the schematic.” [0035-0036]).
Even though Arlinsky teaches that the probe can be force regulated [0052], it does not teach that the robot manipulator is force-regulated and/or impedance-regulated and/or admittance-regulated.
Arlinsky does not explicitly teach
a force-regulated and/or impedance-regulated and/or admittance regulated first robot manipulator
wherein the control unit executes a first control program to perform operations comprising: controlling the first robot manipulator in such a manner that the first robot manipulator guides the second electromechanical interface S2 along a predefined trajectory T with a predefined target orientation O.sub.target,S2(R.sub.T) to the first electromechanical interface S1 of the electrical component BT provided at the position POS.sub.S1, wherein the target orientation O.sub.target,S2(R.sub.T) of the second electromechanical interface S2 is defined along the trajectory T for locations R.sub.T of the trajectory T; and 
executing force-regulated and/or impedance-regulated and/or admittance-regulated tilting motions about the target orientation O.sub.target,S2(R.sub.T) and/or rotary motions and/or translational motions of the second electromechanical interface S2 by the first robot manipulator until a specified limit value condition G1 for a torque acting at the first effector and/or a specified limit value condition G2 of a force acting at the first effector is reached or exceeded, and/or until a provided force/torque signature and/or a position/velocity/acceleration signature is reached or exceeded at the first effector, indicating that the mechanical connecting of a first electromechanical interface S1 and second electromechanical interface S2 is successfully completed within predefined tolerances, wherein the first electromechanical interface S1 and the second electromechanical interface S2 have mutually assigned electrical contacts, the electrical contacts correspondingly electrically connected after the successful connection of the first and second electromechanical interface; and 

However, Settele teaches
A force-regulated first robot manipulator (“According to one aspect of the present invention, the control means controls the robot such that it connects the robot-guided plug to the mating plug, or is configured, in particular by means of a program, for doing so. In doing so, the robot is controlled on the basis of the force determined by the force detection means, in particular, the robot is force-regulated.” [0014]);
controlling the first robot manipulator in such a manner that the first robot manipulator guides the second electromechanical interface S2 along a predefined trajectory T with a predefined target orientation O.sub.target,S2(R.sub.T) to the first electromechanical interface S1 of the electrical component BT provided at the target position POS.sub.S1, wherein the target orientation O.sub.target,S2(R.sub.T) of the second electromechanical interface S2 is defined along the trajectory T for locations R.sub.T of the trajectory T (“by storing and/or evaluating the detected force, a target path for the robot, or the robot-guided plug can be adjusted, or, respectively, the control means or the storage and/or evaluation means can adjust a target path on the basis of a stored and/or evaluated force, in particular, it can modify this target path. Thus, in particular a target path for future connecting procedures, i.e. a connecting path, can be adapted on the basis of previous connecting procedures, by means, for example, of an adaptive path planning” [0026]; “A six-axis robot can advantageously--in the scope of its structural limiting conditions--depict arbitrary positions and orientations of its end effector, and thus approach end positions that, in particular, are difficult to access and/or differ, and/or follow paths with predefined orientations.” [0008]; “In order to compensate for deviations in the position and/or orientation thereby between a theoretical, or target position of the mating plug and its actual position, which can arise in particular when the charging system is moved into position and when the motor vehicle is parked, first an actual position, i.e. the position and/or orientation, of the mating plug is determined. The charging system has a position detection means for this in one embodiment. ... The control means can then pre-position the robot-guided plug, at least substantially, such that it is aligned with the actual position of the mating plug. Additionally or alternatively, the positioning detection means can also have a distance detection means for determining a distance to a motor vehicle, in particular the mating plug on the vehicle. The control means can then pre-position the robot-guided plug at a predefined distance to the mating plug. Subsequently the robot-guided plugging-in of the plug can occur on the basis of a force acting thereon, determined by the force detection means.” [0019]; Examiner Interpretation: The target path is the predefined trajectory. Its interpreted that the target path has an initial and target position. The target position is an orientation and location of the mating plug. The robot follows the target path to plug the charger into the mating plug. Its interpreted that, in this embodiment, the robot is first controlled to travel this path, and once the 
executing translational motions of the second electromechanical interface S2 by the first robot manipulator until a specified limit value condition G2 of a force acting at the first effector is reached at the first effector, indicating that mechanical connection of the first electromechanical interface S1 and second electromechanical interface S2 is successfully completed within predefined tolerances (“The robot 1 controlled by the control 1.1 displaces the plug 4.1 in a position-regulated manner, wherein a force-regulation is superimposed thereon, which stops the movement in the plug-in direction when a predefined plug-in force has been reached.” [0041]; “the release of the providing of current can depend on whether a sufficient force acts on the plug 4.1 in the plug-in direction during the charging for engaging the electric plug-in connection securely” [0043]; “the force in the plug-in direction reaches a predefined threshold value” [0044]), wherein the first electromechanical interface S1 and the second electromechanical interface S2 have mutually assigned electrical contacts (“A plug 4.1 is attached to the force/torque sensor, such as a combination plug type 2, for example, which is connected to the mating plug 4.2 to form a releasable electric plug-in connection for charging the power storage unit of the motor vehicle, and has an electrical connection via a power supply cable 3.1 to a power source 3.2, which communicates with the control 1.1.” See at least [0036] and fig. 1; Examiner Interpretation: The mating plug 4.2 is the first electromechanical interface and the plug 4.1 is the second electromechanical interface.), the electrical contacts correspondingly electrically connected after the successful connection of the first electromechanical interface S1 and second electromechanical interface S2 (“it can be provided in a further development that the plug is only provided with current for charging the power storage unit if, or as long as, the plug-in connection is engaged and/or the force detection means detects that a force in the plug-in direction exceeds a predefined value and/or a force in another direction, in particular perpendicular thereto, lies below a predefined value. In this manner it is possible to ensure that with a 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Arlinsky to further include the teachings of Settele to reliably make an electrical connection requiring applied force robotically, without damaging the electrical component (“A passive tolerance compensation of this type, in particular taking into account the, in part, large deviations in position that occur in practice when a motor vehicle is positioned at the charging system, on one hand, and the sensitivity of electrical plug-in connections on the other hand, can lead to increased wear to the plug-in connection.” [0003]; “By determining a force that acts during, or through, the connecting of the robot-guided plug with the mating plug on the vehicle, and by controlling the robot for connecting the robot-guided plug with the mating plug on the basis of this force determined by the force detection means, in particular to make the connection such that it is force-regulated in one or more axes, the load to the electrical plug-in connection can advantageously be reduced, and thus, in particular, the reliability and/or the durability thereof can be increased.” [0016]).

Regarding Claim 10,
Modified Arlinsky teaches
The method according to claim 7,
The present embodiment of Arlinsky does not explicitly teach 
wherein the first robot manipulator or the second robot manipulator or a third robot manipulator connected to the device has a mechanical interface, the mechanical interface designed for mechanical input into a haptic/manual input interface connected to the component BT to be tested, and/or has an electrical contact K, which is designed for electrical signal input into an electrical mating-contact GK connected electrically to the component BT to be tested, 
wherein the control unit executes a fourth control program to perform operations comprising: controlling or regulating the first robot manipulator, the second robot manipulator, or the third robot manipulator as a function of the analysis program such that, during execution of the analysis program, predefined haptic/manual inputs are carried out in the haptic/manual input interface by the mechanical interface, and/or such that, during execution of the analysis program, the electrical contact K has electrical contact with the electrical mating-contact GK and, in the electrically connected state, predefined electrical signal inputs take place in the mating-contact GT as a function of the analysis program via the contact K.

However, another embodiment of Arlinsky teaches
A robot manipulator connected to the device has a mechanical interface, the mechanical interface is designed for mechanical input into a haptic/manual input interface connected to the electrical component BT to be tested, and wherein the control unit is designed and constructed to execute a fourth control program to perform operations comprising: controlling or regulating the robot manipulator as a function of the analysis program such that, during execution of the analysis program, predefined haptic/manual inputs are carried out in the haptic/manual input interface by the mechanical interface (“One type of probe may be a mechanical probe, which may have a pin configured to permit a varying amount of pressure to be imposed. By this means, the mechanical probe may be configured to trigger different types of mechanical elements, such as switches, buttons, and keyboards. The mechanical probe .
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Arlinsky to further include the teachings of a different embodiment of Arlinsky to be capable of testing a wider range of electrical components, such as ones with mechanical inputs (“The system 20 can test multiple device types, including mechanical and electrical types. Mechanical devices may include, for example, buttons, switches, and keyboards. The system may be configured to provide mechanical inputs to mechanical devices, by means of components that generate mechanical forces, such as motors, or other types of transducers. Electrical devices include devices that receive or generate electrical signals, such as computer chips and other logical devices, as well as various electrical transducers. Device types may also include membranes or light emitting or light sensing devices.” See at least [0029]).

Claims 2, 5-6, 8, and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arlinsky (US 20200064372 A1) in view of Settele (US 20150210174 A1) and Joseph (US 20070045537 A1).

Regarding Claim 2,
Modified Arlinsky teaches
The device according to claim 1, further comprising 
Arlinsky further teaches
a (Fig. 4 shows two robot manipulators, each with an end effector.), 
the electrical component BT to be tested which is provided on an interface (“If a net is selected and the action is to measure or generate an electrical signal, a probe is moved to touch an exposed surface of the unit-under-test, that is, a location conductively connected to the signal net, such as a pin or test pad.” [0035]; Examiner Interpretation: The measurement at the pin or test pad is a test on an interface of the component.)
As stated above, Settle discloses force regulated robot manipulators.
Arlinsky teaches that the workpiece is an electrical component that has an electromechanical interface to be tested by a robot arm (see at least [0035]), but does not explicitly teach the concept of
the second effector designed and constructed to pick up, handle, and release the 
and the second robot manipulator places and releases the 

However, Joseph teaches
	The second effector designed and constructed to pick up, handle, and release the component, wherein the control unit is designed and constructed to control or regulate the second robot manipulator, wherein the control unit is designed and constructed to execute a second control program to perform operations comprising: controlling the second robot manipulator such that the second robot manipulator picks up the component and the second robot manipulator holds and thus provides the component with the interface thereof being held at the target position POS.sub.S1 and the target orientation O.sub.S1 (“by action of the stage manipulator, or another manipulator, can position the micorsystem, or component parts thereof, to provide contact with the tool.” [0020]; “In embodiments where the microsystem manipulation apparatus only includes a stage manipulator and a manipulator comprising a tool, the sum of the number of degrees of freedom of the stage manipulator and the manipulator comprising the tool is greater than or equal to 2, and is not 6 or 8. Larger values of this sum, for example 7, 9, or more, provide additional flexiblity in their applicability and are capable of readily performing non-routine microsystem assembly, disassembly, or testing.” See at least [0023]; “This configuration may be suitable for routine mass assembly and testing. In this configuration, the stage 52 is provided by a manipulator 54 so configured as to hold a microsystem, or component part thereof, by use of tool, in this example, a microgripper, within the field of view of the scanning electron microscope. In operation, the manipulator 54 acquires a microsystem, or component part thereof, from a source of such items, such as a supply reservoir or magazine 64, and holds the microsystem, or component part thereof, while acted upon by the incorporated tool 60 of the second manipulator 58. The manipulator 54 may place the acted-upon microsystem, or component part thereof, in a storage location. The assembly and/or test operation is reinitiated by the manipulator 54 again acquiring a microsystem, or component part thereof, for subsequent action by the tool or probe of the second manipulator 58.” See at least [0035]; Examiner Interpretation: The manipulator 54 is the second robot manipulator and the second manipulator 58 is the first robot manipulator as described by the instant application.).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Arlinsky to further include the teachings of Joseph to automate testing of electrical components in an accurate and precise manner (“Optical imaging 

Regarding Claim 5,
Modified Arlinsky teaches
The device according to claim 1, 
Arlinsky does not explicitly teach
wherein the control unit is designed and constructed to execute a fifth control program to perform operations comprising: after ending of the analysis program, controlling the second robot manipulator to disconnect the electromechanical connection of the first electromechanical interface S1 and second electromechanical interface S2 such that the second electromechanical interface S2 is guided, under execution of force-regulated and/or impedance-regulated and/or admittance-regulated tilting motions relative to a target orientation O.sub.target(R.sub.A) and/or rotary motions and/or translational motions, from the first electromechanical interface S1 along a predefined starting trajectory A, wherein the target orientation O.sub.target(R.sub.A) of the second electromechanical interface S2 is defined along the starting trajectory A for locations R.sub.A of the trajectory A.
However, Settele teaches
Wherein the control unit is designed and constructed to execute a fifth control program to perform operations comprising: After completion, controlling a manipulator (“Additionally or alternatively, a release path, along which the robot 1 pulls the robot-guided plug 4.1 from the mating plug 4.2 when the charging is complete, can be adjusted based on the forces detected during the connection and/or during the charging. If, for example, the robot must compensate for these forces in a direction in a force-regulated manner during the connecting, the target releasing path can be modified in this direction accordingly. If the charging is complete, the robot 1 guided by the control 1.1 releases the plug-in connection in a step S50, and pulls the plug 4.1 out of the mating plug 4.2 along a, possibly modified, release path.” [0044-0045]; Examiner Interpretation: The release path comprises target poses for the robot-guided plug (S2).).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Arlinsky to further include the teachings of Settele to reliably connect and disconnect an electrical connection requiring applied force robotically, without damaging the electrical component (“A passive tolerance compensation of this type, in particular taking into account the, in part, large deviations in position that occur in practice when a motor vehicle is positioned at the charging system, on one hand, and the sensitivity of electrical plug-in connections on the other hand, can lead to increased wear to the plug-in connection.” [0003]; “By determining a force that acts during, or through, the connecting of the robot-guided plug with the mating plug on the vehicle, and by controlling the robot for connecting the robot-guided plug with the mating plug on the basis of 

Settele also does not explicitly teach the concept of
after ending of the analysis program, controlling the second robot manipulator to disconnect the electromechanical connection … such that the second electromechanical interface S2 is guided
However, Joseph teaches the concept of
After ending of the analysis program, controlling the second robot manipulator to disconnect the electromechanical connection … such that the second electromechanical interface S2 is guided (“The load cell 38 may be connected to a manipulator 18 such that the force exerted by a tool 24 on a microsystem device or component part may be monitored and controlled if desired. In this manner the various "pushing" and "pulling" operations that may occur during assembly, disassembly, or testing, of a microsystem device can be monitored to prevent component damage during pressure sensitive operations.” [0029]; “This configuration may be suitable for routine mass assembly and testing. In this configuration, the stage 52 is provided by a manipulator 54 so configured as to hold a microsystem, or component part thereof, by use of tool, in this example, a microgripper, within the field of view of the scanning electron microscope. In operation, the manipulator 54 acquires a microsystem, or component part thereof, from a source of such items, such as a supply reservoir or magazine 64, and holds the microsystem, or component part thereof, while acted upon by the incorporated tool 60 of the second manipulator 58. The manipulator 54 may place the acted-upon microsystem, or component part thereof, in a storage location. The assembly and/or test operation is reinitiated by the manipulator 54 again acquiring a microsystem, or component part thereof, for subsequent action by the tool or probe of the second manipulator 58.” [0035]; Examiner Interpretation: Regarding the actual claim language, it’s 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Arlinsky and Settele to further include the teachings of Joseph to automate testing of electrical components in an accurate and precise manner (“Optical imaging methods typically lack sufficient resolution and depth of field to make clear observation and accurate placement of very small parts practical. … The present invention is directed to incorporating a scanning electron microscope with various manipulators, stages, tools, and detectors, in various combinations and configurations in an apparatus for the assembly and/or testing of Microsystems or component thereof.” [0010-0011]; “This configuration may be suitable for routine mass assembly and testing.” See at least [0035]; “The high degree of precision and flexibility in the testing and manipulation of micro-scale materials provided by the microsystem assembly, disassembly, and/or testing device also makes this device useful in non-microsystem related applications.” [0040]).

Regarding Claim 6,
Modified Arlinsky teaches
The device according to claim 1, 
Arlinsky does not explicitly teach
wherein the control unit is designed and constructed to execute a sixth control program to perform operations comprising: after ending of the analysis program, disconnecting the connection of the first and second electromechanical interfaces through coordinated control of the first robot manipulator and the second robot manipulator such that the first electromechanical interface S1 or the second electromechanical interface S2 are moved away from each other under the execution of force-regulated and/or impedance-regulated and/or admittance-regulated tilting motions and/or rotatory motions and/or translational motions, or such that the first electromechanical interface S1 and the second electromechanical interface S2 are moved away from one another under the execution of coordinated force-regulated and/or impedance-regulated and/or admittance-regulated tilting motions and/or rotatory motions and/or translational motions.
However, Joseph teaches
wherein the control unit is designed and constructed to execute a sixth control program to perform operations comprising: after ending of the analysis program, disconnecting the connection of the first and second electromechanical interfaces through coordinated control of the first robot manipulator and the second robot manipulator such that the first electromechanical interface S1 or the second electromechanical interface S2 are moved away from each other under the execution of force-regulated translational motions (“The load cell 38 may be connected to a manipulator 18 such that the force exerted by a tool 24 on a microsystem device or component part may be monitored and controlled if desired. In this manner the various "pushing" and "pulling" operations that may occur during assembly, disassembly, or testing, of a microsystem device can be monitored to prevent component damage during pressure sensitive operations.” [0029]; “This configuration may be suitable for routine mass assembly and testing. In this configuration, the stage 52 is provided by a manipulator 54 so configured as to hold a microsystem, 

Regarding Claim 8,
Modified Arlinsky teaches
The method according to claim 7, 
Arlinsky further teaches
wherein a (Fig. 4 shows two robot manipulators, each with an end effector.), 
the electrical component BT to be tested which is provided on an interface (“If a net is selected and the action is to measure or generate an electrical signal, a probe is moved to touch an exposed surface 
As stated above, Settle discloses force regulated robot manipulators.
Arlinsky teaches that the workpiece is an electrical component that has an electromechanical interface to be tested by a robot arm (see at least [0035]), but does not explicitly teach the concept of
the second effector designed and constructed to pick up, handle, and release the 
and the second robot manipulator releases and correspondingly places the 
However, Joseph teaches
The second effector designed and constructed to pick up, handle, and release the component, wherein the control unit is designed and constructed to control or regulate the second robot manipulator, wherein the control unit is designed and constructed to execute a second control program to perform operations comprising: controlling the second robot manipulator such that the second robot manipulator picks up the component and the second robot manipulator holds and thus provides the component with the interface thereof being held at the target position POS.sub.S1 and the target orientation O.sub.S1 (“by action of the stage manipulator, or another manipulator, can position the micorsystem, or component .
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Arlinsky to further include the teachings of Joseph to automate testing of electrical components in an accurate and precise manner (“Optical imaging methods typically lack sufficient resolution and depth of field to make clear observation and accurate placement of very small parts practical. … The present invention is directed to incorporating a scanning electron microscope with various manipulators, stages, tools, and detectors, in various combinations and configurations in an apparatus for the assembly and/or testing of Microsystems or component thereof.” 

Regarding Claim 11,
Modified Arlinsky teaches
The method according to claim 7, 
Arlinsky does not explicitly teach
wherein the control unit executes a fifth control program to perform operations comprising: after an ending of the analysis program, controlling the second robot manipulator for disconnecting the electromechanical connection of the first electromechanical interface S1 and second electromechanical interface S2 such that the second electromechanical interface S2 is guided, under the execution of force-regulated and/or impedance-regulated and/or admittance-regulated tilting motions relative to a target orientation O.sub.target(R.sub.A) and/or rotary motions and/or translational motions, from the first electromechanical interface S1 along a predefined starting trajectory A, wherein the target orientation O.sub.target(R.sub.A) of the second electromechanical interface S2 is defined along the starting trajectory A for locations R.sub.A of the trajectory A.
However, Settele teaches
Wherein the control unit is designed and constructed to execute a fifth control program to perform operations comprising: After completion, controlling a manipulator predefined starting trajectory A, wherein the target orientation O.sub.target(R.sub.A) of the second electromechanical interface S2 is defined along the starting trajectory A for locations R.sub.A of the trajectory A (“Additionally or alternatively, a release path, along which the robot 1 pulls the robot-guided plug 4.1 from the mating plug 4.2 when the charging is complete, can be adjusted based on the forces detected during the connection and/or during the charging. If, for example, the robot must compensate for these forces in a direction in a force-regulated manner during the connecting, the target releasing path can be modified in this direction accordingly. If the charging is complete, the robot 1 guided by the control 1.1 releases the plug-in connection in a step S50, and pulls the plug 4.1 out of the mating plug 4.2 along a, possibly modified, release path.” [0044-0045]; Examiner Interpretation: The release path comprises target poses for the robot-guided plug (S2).).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Arlinsky to further include the teachings of Settele to reliably connect and disconnect an electrical connection requiring applied force robotically, without damaging the electrical component (“A passive tolerance compensation of this type, in particular taking into account the, in part, large deviations in position that occur in practice when a motor vehicle is positioned at the charging system, on one hand, and the sensitivity of electrical plug-in connections on the other hand, can lead to increased wear to the plug-in connection.” [0003]; “By determining a force that acts during, or through, the connecting of the robot-guided plug with the mating plug on the vehicle, and by controlling the robot for connecting the robot-guided plug with the mating plug on the basis of this force determined by the force detection means, in particular to make the connection such that it is force-regulated in one or more axes, the load to the electrical plug-in connection can advantageously be reduced, and thus, in particular, the reliability and/or the durability thereof can be increased.” [0016]).

Settele also does not explicitly teach the concept of
after ending of the analysis program, controlling the second robot manipulator to disconnect the electromechanical connection … such that the second electromechanical interface S2 is guided
However, Joseph teaches the concept of
After ending of the analysis program, controlling the second robot manipulator to disconnect the electromechanical connection … such that the second electromechanical interface S2 is guided (“The load cell 38 may be connected to a manipulator 18 such that the force exerted by a tool 24 on a microsystem device or component part may be monitored and controlled if desired. In this manner the various "pushing" and "pulling" operations that may occur during assembly, disassembly, or testing, of a microsystem device can be monitored to prevent component damage during pressure sensitive operations.” [0029]; “This configuration may be suitable for routine mass assembly and testing. In this configuration, the stage 52 is provided by a manipulator 54 so configured as to hold a microsystem, or component part thereof, by use of tool, in this example, a microgripper, within the field of view of the scanning electron microscope. In operation, the manipulator 54 acquires a microsystem, or component part thereof, from a source of such items, such as a supply reservoir or magazine 64, and holds the microsystem, or component part thereof, while acted upon by the incorporated tool 60 of the second manipulator 58. The manipulator 54 may place the acted-upon microsystem, or component part thereof, in a storage location. The assembly and/or test operation is reinitiated by the manipulator 54 again acquiring a microsystem, or component part thereof, for subsequent action by the tool or probe of the second manipulator 58.” [0035]; Examiner Interpretation: Regarding the actual claim language, since the second electromechanical interface S2 is guided by the first robot manipulator in claim 1 and the second robot handles the component (see 112(b) rejection regarding antecedent basis), it’s interpreted that the second robot and first robot are controlled in a way where the first robot is guided with a trajectory that disconnects the electromechanical connection while the second robot that’s holding the component is controlled so that the movement of the first robot performs the disconnection (i.e. the robots perform a 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Arlinsky and Settele to further include the teachings of Joseph to automate testing of electrical components in an accurate and precise manner (“Optical imaging methods typically lack sufficient resolution and depth of field to make clear observation and accurate placement of very small parts practical. … The present invention is directed to incorporating a scanning electron microscope with various manipulators, stages, tools, and detectors, in various combinations and configurations in an apparatus for the assembly and/or testing of Microsystems or component thereof.” [0010-0011]; “This configuration may be suitable for routine mass assembly and testing.” See at least [0035]; “The high degree of precision and flexibility in the testing and manipulation of micro-scale materials provided by the microsystem assembly, disassembly, and/or testing device also makes this device useful in non-microsystem related applications.” [0040]).

Regarding Claim 12,
Modified Arlinsky teaches
The method according to claim 7, 
Arlinsky does not explicitly teach
wherein the control unit executes a sixth control program to perform operations comprising: after an ending of the analysis program, disconnecting the connection of the first electromechanical interface S1 and second electromechanical interface S2 through coordinated control of the first robot manipulator and the second robot manipulator such that the first electromechanical interface S1 or the second electromechanical interface S2 are moved away from each other under the execution of force-regulated and/or impedance-regulated and/or admittance-regulated tilting motions and/or rotatory motions and/or translational motions, or such that the first electromechanical interface S1 and the second electromechanical interface S2 are moved away from one another under the execution of coordinated force-regulated and/or impedance-regulated and/or admittance-regulated tilting motions and/or rotatory motions and/or translational motions.
However, Joseph teaches
wherein the control unit is designed and constructed to execute a sixth control program to perform operations comprising: after ending of the analysis program, disconnecting the connection of the first and second electromechanical interfaces through coordinated control of the first robot manipulator and the second robot manipulator such that the first electromechanical interface S1 or the second electromechanical interface S2 are moved away from each other under the execution of force-regulated translational motions (“The load cell 38 may be connected to a manipulator 18 such that the force exerted by a tool 24 on a microsystem device or component part may be monitored and controlled if desired. In this manner the various "pushing" and "pulling" operations that may occur during assembly, disassembly, or testing, of a microsystem device can be monitored to prevent component damage during pressure sensitive operations.” [0029]; “This configuration may be suitable for routine mass assembly and testing. In this configuration, the stage 52 is provided by a manipulator 54 so configured as to hold a microsystem, or component part thereof, by use of tool, in this example, a microgripper, within the field of view of the scanning electron microscope. In operation, the manipulator 54 acquires a microsystem, or component part thereof, from a source of such items, such as a supply reservoir or magazine 64, and holds the microsystem, or component part thereof, while acted upon by the incorporated tool 60 of the second 

Regarding claim 13,
Arlinsky teaches
A device for electrical testing of an electrical component BT (“FIGS. 1A and 1B are pictorial illustrations of a system 20 for robot-assisted hardware testing of an electronic unit or circuit” [0024]), the electrical component BT having a first electromechanical interface S1, the device comprising: an interface to provide the electronic component BT to be tested (“If a net is selected and the action is to measure or generate an electrical signal, a probe is moved to touch an exposed surface of the unit-under-test, that is, a location conductively connected to the signal net, such as a pin or test pad” [0035]; Examiner Interpretation: A net is part of an electrical component. The pin or test pad are the electromechanical interfaces.); 
a (“one or more probes of the test fixture 32, described further ; 
a (Fig. 4 shows two robot manipulators, each with an end effector.),
and an analysis means connected to the second electromechanical interface S2 (“Types of probes include sensing probes and active probes, and some probes may also be configured with multiple capabilities. Typically each probe is configured to perform one of the types of actions described above related to either measuring (i.e., for a sensing probe) or generating signals (for an active probe). A signal sensing probe may have one or more of a temperature sensor, a voltage sensor, an analog or digital electronic waveform sensor, a height sensor, a pressure sensor, a camera and a light sensor.” [0047]), the analysis means being designed and constructed to execute an analysis program for electrical testing of the electrical component BT connected via the first electromechanical interface S1 and second electromechanical interface S2 (“If a net is selected and the action is to measure or generate an electrical signal, a probe is moved to touch an exposed surface of the unit-under-test, that is, a location conductively connected to the signal net, such as a pin or test pad. … For example, when the selected element is a net .
Even though Arlinsky teaches that the probe can be force regulated [0052], it does not teach that the robot manipulator is force-regulated and/or impedance-regulated and/or admittance-regulated.
Arlinsky does not explicitly teach
a force-regulated and/or impedance-regulated and/or admittance-regulated first robot manipulator
a force-regulated and/or impedance-regulated and/or admittance-regulated second robot manipulator having a second effector, the second effector designed and constructed to pick up, handle, and release the electrical component BT; a control unit for coordinated controlling or regulating the second robot manipulator, wherein the control unit is designed and constructed to execute a third control program to perform operations comprising: controlling the second robot manipulator such that the second robot manipulator picks up the electrical component provided at the interface; 
controlling or regulating the first robot manipulator and the second robot manipulator in a coordinated manner such that the first electromechanical interface S1 and the second electromechanical interface S2 are guided, in a coordinated manner, for a purpose of complete mechanical connection thereof to one another, wherein, for mechanical connection of the first electromechanical interface S1 to the second electromechanical interface S2, i) force-regulated and/or impedance-regulated and/or admittance-regulated tilting motions and/or rotary motions and/or translational motions are executed by the first robot manipulator or by the second robot manipulator, or ii) coordinated force-regulated and/or impedance-regulated and/or admittance-regulated tilting motions and/or rotary motions and/or translational motions are executed by the first robot manipulator and by the second robot manipulator, 
until a specified limit value condition G3/G4 for a torque acting at the first effector/second effector and/or a specified limit value condition G5/G6 of a force acting at the first effector/second effector is reached or exceeded and/or a provided force/torque signature and/or a position/velocity/acceleration signature is reached or exceeded at the first effector/second effector, indicating that the mechanical connection of a first electromechanical interface S1 and the second electromechanical interface S2 is successfully completed within predefined tolerances, wherein the first electromechanical interface S1 and the second electromechanical interface S2 have mutually assigned electrical contacts, the electrical contacts correspondingly electrically connected after the successful connection of the first electromechanical interface S1 and the second electromechanical interface S2; 
However, Joseph teaches
a force-regulated robot manipulator (“The load cell 38 may be connected to a manipulator 18 such that the force exerted by a tool 24 on a microsystem device or component part may be monitored and controlled if desired. In this manner the various "pushing" and "pulling" operations that may occur during assembly, disassembly, or testing, of a microsystem device can be monitored to prevent component damage during pressure sensitive operations.” [0029])
a second robot manipulator having a second effector, the second effector designed and constructed to pick up, handle, and release the electrical component BT; a control unit for coordinated controlling or regulating the second robot manipulator, wherein the control unit is designed and constructed to execute a third control program to perform operations comprising: controlling the second robot manipulator such that the second robot manipulator picks up the electrical component provided at the interface (“This configuration may be suitable for routine mass assembly and testing. In this configuration, the stage 52 is provided by a manipulator 54 so configured as to hold a microsystem, or component part thereof, by use of tool, in this example, a microgripper, within the field of view of the scanning electron microscope. In operation, the manipulator 54 acquires a microsystem, or component .; 
controlling or regulating the first robot manipulator and the second robot manipulator in a coordinated manner such that the first electromechanical interface S1 and the second electromechanical interface S2 are guided, in a coordinated manner, for a purpose of complete mechanical connection thereof to one another, wherein, for mechanical connection of the first electromechanical interface S1 to the second electromechanical interface S2, i) force-regulated translational motions are executed by the first robot manipulator or by the second robot manipulator (“The load cell 38 may be connected to a manipulator 18 such that the force exerted by a tool 24 on a microsystem device or component part may be monitored and controlled if desired. In this manner the various "pushing" and "pulling" operations that may occur during assembly, disassembly, or testing, of a microsystem device can be monitored to prevent component damage during pressure sensitive operations.” [0029]; “This configuration may be suitable for routine mass assembly and testing. In this configuration, the stage 52 is provided by a manipulator 54 so configured as to hold a microsystem, or component part thereof, by use of tool, in this example, a microgripper, within the field of view of the scanning electron microscope. In operation, the manipulator 54 acquires a microsystem, or component part thereof, from a source of such items, such as a supply reservoir or magazine 64, and holds the microsystem, or component part thereof, while acted upon by the incorporated tool 60 of the second manipulator 58.” [0035]; “These devices are installed such that ,
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Arlinsky to further include the teachings of Joseph to automate testing of electrical components in an accurate and precise manner (“Optical imaging methods typically lack sufficient resolution and depth of field to make clear observation and accurate placement of very small parts practical. … The present invention is directed to incorporating a scanning electron microscope with various manipulators, stages, tools, and detectors, in various combinations and configurations in an apparatus for the assembly and/or testing of Microsystems or component thereof.” [0010-0011]; “This configuration may be suitable for routine mass assembly and testing.” See at least [0035]; “The high degree of precision and flexibility in the testing and manipulation of micro-scale materials provided by the microsystem assembly, disassembly, and/or testing device also makes this device useful in non-microsystem related applications.” [0040]).

Joseph also does not explicitly teach
until a specified limit value condition G3/G4 for a torque acting at the first effector/second effector and/or a specified limit value condition G5/G6 of a force acting at the first effector/second effector is reached or exceeded and/or a provided force/torque signature and/or a position/velocity/acceleration signature is reached or exceeded at the first effector/second effector, indicating that the mechanical connection of a first electromechanical interface S1 and the second electromechanical interface S2 is successfully completed within predefined tolerances, wherein the first electromechanical interface S1 and the second electromechanical interface S2 have mutually assigned electrical contacts, the electrical contacts correspondingly electrically connected after the successful connection of the first electromechanical interface S1 and the second electromechanical interface S2; 
However, Settele teaches
until a specified limit value condition G5/G6 of a force acting at the first effector/second effector is reached, indicating that the mechanical connection of a first electromechanical interface S1 and the second electromechanical interface S2 is successfully completed within predefined tolerances (“The robot 1 controlled by the control 1.1 displaces the plug 4.1 in a position-regulated manner, wherein a force-regulation is superimposed thereon, which stops the movement in the plug-in direction when a predefined plug-in force has been reached.” [0041]; “the release of the providing of current can depend on whether a sufficient force acts on the plug 4.1 in the plug-in direction during the charging for engaging the electric plug-in connection securely” [0043]; “the force in the plug-in direction reaches a predefined threshold value” [0044]), wherein the first electromechanical interface S1 and the second electromechanical interface S2 have mutually assigned electrical contacts (“A plug 4.1 is attached to the force/torque sensor, such as a combination plug type 2, for example, which is connected to the mating plug 4.2 to form a releasable electric plug-in connection for charging the power storage unit of the motor vehicle, and has an electrical connection via a power supply cable 3.1 to a power source 3.2, which communicates with the control 1.1.” See at least [0036] and fig. 1; Examiner Interpretation: The mating plug 4.2 is the first electromechanical interface and the plug 4.1 is the second electromechanical interface.), the electrical contacts correspondingly electrically connected after the successful connection of the first electromechanical interface S1 and the second electromechanical interface S2 (“it can be provided in a further development that the plug is only provided with current for charging the power storage unit if, or as long as, the plug-in connection is engaged and/or the force detection means detects that a force in the plug-in direction exceeds a predefined value and/or a force in another direction, in 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Arlinsky and Joseph to further include the teachings of Settele to reliably make an electrical connection requiring applied force robotically, without damaging the electrical component (“A passive tolerance compensation of this type, in particular taking into account the, in part, large deviations in position that occur in practice when a motor vehicle is positioned at the charging system, on one hand, and the sensitivity of electrical plug-in connections on the other hand, can lead to increased wear to the plug-in connection.” [0003]; “By determining a force that acts during, or through, the connecting of the robot-guided plug with the mating plug on the vehicle, and by controlling the robot for connecting the robot-guided plug with the mating plug on the basis of this force determined by the force detection means, in particular to make the connection such that it is force-regulated in one or more axes, the load to the electrical plug-in connection can advantageously be reduced, and thus, in particular, the reliability and/or the durability thereof can be increased.” [0016]).

Regarding Claim 14,
Modified Arlinsky teaches
The device according to claim 13,
The present embodiment of Arlinsky does not explicitly teach 
wherein the first robot manipulator or the second robot manipulator or a third robot manipulator connected to the device has a mechanical interface, the mechanical interface is designed for mechanical input into a haptic/manual input interface connected to the electrical component BT to be tested, and/or has an electrical contact K, the electrical contact K is designed for electrical signal input into an electrical mating-contact GK connected electrically to the component BT to be tested; 
and wherein the control unit is designed and constructed to execute a fourth control program to perform operations comprising: controlling or regulating the first robot manipulator, the second robot manipulator, or the third robot manipulator as a function of the analysis program such that, during execution of the analysis program, predefined haptic/manual inputs are carried out in the haptic/manual input interface by the mechanical interface, and/or that, during execution of the analysis program, the electrical contact K has electrical contact with the electrical mating-contact GK and, in electrically connected state, predefined electrical signal inputs take place in the mating-contact GT as a function of the analysis program via the contact K.

However, another embodiment of Arlinsky teaches
A robot manipulator connected to the device has a mechanical interface, the mechanical interface is designed for mechanical input into a haptic/manual input interface connected to the electrical component BT to be tested, and wherein the control unit is designed and constructed to execute a fourth control program to perform operations comprising: controlling or regulating the robot manipulator as a function of the analysis program such that, during execution of the analysis program, predefined haptic/manual inputs are carried out in the haptic/manual input interface by the mechanical interface (“One type of probe may be a mechanical probe, which may have a pin configured to permit a varying amount of pressure to be imposed. By this means, the mechanical probe may be configured to trigger different types of mechanical elements, such as switches, buttons, and keyboards. The mechanical probe .
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Arlinsky to further include the teachings of a different embodiment of Arlinsky to be capable of testing a wider range of electrical components, such as ones with mechanical inputs (“The system 20 can test multiple device types, including mechanical and electrical types. Mechanical devices may include, for example, buttons, switches, and keyboards. The system may be configured to provide mechanical inputs to mechanical devices, by means of components that generate mechanical forces, such as motors, or other types of transducers. Electrical devices include devices that receive or generate electrical signals, such as computer chips and other logical devices, as well as various electrical transducers. Device types may also include membranes or light emitting or light sensing devices.” See at least [0029]).

Regarding Claim 15,
Modified Arlinsky teaches
The device according to claim 13, 
Arlinsky does not explicitly teach
wherein the control unit is designed and constructed to execute a fifth control program to perform operations comprising: after ending of the analysis program, controlling the second robot manipulator to disconnect the electromechanical connection of the first electromechanical interface S1 and second electromechanical interface S2 such that the second electromechanical interface S2 is guided, under execution of force-regulated and/or impedance-regulated and/or admittance-regulated tilting motions relative to a target orientation O.sub.target(R.sub.A) and/or rotary motions and/or translational motions, from the first electromechanical interface S1 along a predefined starting trajectory A, wherein the target orientation O.sub.target(R.sub.A) of the second electromechanical interface S2 is defined along the starting trajectory A for locations R.sub.A of the trajectory A.
However, Settele teaches
Wherein the control unit is designed and constructed to execute a fifth control program to perform operations comprising: After completion, controlling a manipulator (“Additionally or alternatively, a release path, along which the robot 1 pulls the robot-guided plug 4.1 from the mating plug 4.2 when the charging is complete, can be adjusted based on the forces detected during the connection and/or during the charging. If, for example, the robot must compensate for these forces in a direction in a force-regulated manner during the connecting, the target releasing path can be modified in this direction accordingly. If the charging is complete, the robot 1 guided by the control 1.1 releases the plug-in connection in a step S50, and pulls the plug 4.1 out of the mating plug 4.2 along a, possibly modified, release path.” [0044-0045]; Examiner Interpretation: The release path comprises target poses for the robot-guided plug (S2).).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Arlinsky to further include the teachings of Settele to reliably connect and disconnect an electrical connection requiring applied force robotically, without damaging the electrical component (“A passive tolerance compensation of this type, in particular taking into account the, in part, large deviations in position that occur in practice when a motor vehicle is 

Settele also does not explicitly teach the concept of
after ending of the analysis program, controlling the second robot manipulator to disconnect the electromechanical connection … such that the second electromechanical interface S2 is guided
However, Joseph teaches the concept of
After ending of the analysis program, controlling the second robot manipulator to disconnect the electromechanical connection … such that the second electromechanical interface S2 is guided (“The load cell 38 may be connected to a manipulator 18 such that the force exerted by a tool 24 on a microsystem device or component part may be monitored and controlled if desired. In this manner the various "pushing" and "pulling" operations that may occur during assembly, disassembly, or testing, of a microsystem device can be monitored to prevent component damage during pressure sensitive operations.” [0029]; “This configuration may be suitable for routine mass assembly and testing. In this configuration, the stage 52 is provided by a manipulator 54 so configured as to hold a microsystem, or component part thereof, by use of tool, in this example, a microgripper, within the field of view of the scanning electron microscope. In operation, the manipulator 54 acquires a microsystem, or component part thereof, from a source of such items, such as a supply reservoir or magazine 64, and holds the microsystem, or component part thereof, while acted upon by the incorporated tool 60 of the second 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Arlinsky and Settele to further include the teachings of Joseph to automate testing of electrical components in an accurate and precise manner (“Optical imaging methods typically lack sufficient resolution and depth of field to make clear observation and accurate placement of very small parts practical. … The present invention is directed to incorporating a scanning electron microscope with various manipulators, stages, tools, and detectors, in various combinations and configurations in an apparatus for the assembly and/or testing of Microsystems or component thereof.” [0010-0011]; “This configuration may be suitable for routine mass assembly and testing.” See at least [0035]; “The high degree of precision and flexibility in the testing and manipulation 

Regarding Claim 16,
Modified Arlinsky teaches
The device according to claim 13, 
Arlinsky does not explicitly teach
wherein the control unit is designed and constructed to execute a sixth control program to perform operations comprising: after an ending of the analysis program, disconnecting the connection of the first and second electromechanical interfaces through coordinated control of the first robot manipulator and the second robot manipulator such that the first electromechanical interface S1 or the second electromechanical interface S2 are moved away from each other under the execution of force-regulated and/or impedance-regulated and/or admittance-regulated tilting motions and/or rotatory motions and/or translational motions, or such that the first electromechanical interface S1 and the second electromechanical interface S2 are moved away from one another under the execution of coordinated force-regulated and/or impedance-regulated and/or admittance-regulated tilting motions and/or rotatory motions and/or translational motions.
However, Joseph teaches
wherein the control unit is designed and constructed to execute a sixth control program to perform operations comprising: after ending of the analysis program, disconnecting the connection of the first and second electromechanical interfaces through coordinated control of the first robot manipulator and the second robot manipulator such that the first electromechanical interface S1 or the second electromechanical interface S2 are moved away from each other under the execution of force-regulated translational motions (“The load cell 38 may be connected to a manipulator 18 such that the force exerted 

Regarding Claim 17,
Arlinsky teaches
A method of electrical testing of an electrical component BT (“A method is also provided for robot-assisted, interactive testing of electrical and mechanical units” [0011]), the electrical component BT having a first electromechanical interface S1, the method comprising: providing an interface to provide the electronic component BT to be tested (“If a net is selected and the action is to measure or generate an electrical signal, a probe is moved to touch an exposed surface of the unit-under-test, that is, a location conductively connected to the signal net, such as a pin or test pad” [0035]; Examiner Interpretation: A net is part of an electrical component. The pin or test pad are the electromechanical interfaces.); 
providing a (“one or more probes of the test fixture 32, described further hereinbelow, are moved by the robotic arm to the physical position. If a net is selected and the action is to measure or generate an electrical signal, a probe is moved to touch an exposed surface of the unit-under-test, that is, a location conductively connected to the signal net, such as a pin or test pad.” [0035]; “the robotic arms are configured with grasping clamps 142 that can release probes and grasp new probes” [0048]; “An extensor or pin 156 of the probe is generally a spring calibrated extension, which may be calibrated to impose a given pressure on a selected element while performing the desired action. In probes that convey electrical signals, the pin body is generally an electrically conductive material. The pin tip may be gold-plated and/or made of any appropriate material, such as titanium or steel.” [0052]; Examiner Interpretation: The robot arm is the robot manipulator. The grasping clamps is the effector. The probe is the second electromechanical interface.); 
providing a (Fig. 4 shows two robot manipulators, each with an end effector.),
and providing an analysis means connected to the second electromechanical interface S2 (“Types of probes include sensing probes and active probes, and some probes may also be configured , the analysis means executing an analysis program for electrical testing of the electrical component BT connected via the first electromechanical interface S1 and second electromechanical interface S2 (“If a net is selected and the action is to measure or generate an electrical signal, a probe is moved to touch an exposed surface of the unit-under-test, that is, a location conductively connected to the signal net, such as a pin or test pad. … For example, when the selected element is a net and the action to be performed is a voltage measurement, the voltage subsequently measured, such as “5V”, may appear on the schematic.” [0035-0036]).
Even though Arlinsky teaches that the probe can be force regulated [0052], it does not teach that the robot manipulator is force-regulated and/or impedance-regulated and/or admittance-regulated.
Arlinsky does not explicitly teach
providing a force-regulated and/or impedance-regulated and/or admittance-regulated first robot manipulator
providing a force-regulated and/or impedance-regulated and/or admittance-regulated second robot manipulator having a second effector, the second effector designed and constructed to pick up, handle, and release the electrical component BT; providing a control unit for coordinated controlling or regulating the first robot manipulator and the second robot manipulator, wherein the control unit executes a third control program to perform operations comprising: controlling the second robot manipulator such that the second robot manipulator picks up the electrical component provided at the interface; 
controlling or regulating the first robot manipulator and the second robot manipulator such that the first electromechanical interface S1 and the second electromechanical interface S2 are guided, in a coordinated manner, for the purpose of the complete mechanical connection thereof to one another, wherein, for the mechanical connection of the first electromechanical interface S1 to the second electromechanical interface S2, i) force-regulated and/or impedance-regulated and/or admittance-regulated tilting motions and/or rotary motions and/or translational motions are executed by the first robot manipulator or by the second robot manipulator, or ii) coordinated force-regulated and/or impedance-regulated and/or admittance-regulated tilting motions and/or rotary motions and/or translational motions are executed by the first robot manipulator and by the second robot manipulator, 
until a specified limit value condition G3/G4 for a torque acting at the first effector/second effector and/or a specified limit value condition G5/G6 of a force acting at the first/second effector is reached or exceeded and/or a provided force/torque signature and/or a position/velocity/acceleration signature is reached or exceeded at the first effector/second effector, indicating that the mechanical connection of a first electromechanical interface S1 and second electromechanical interface S2 is successfully completed within predefined tolerances, wherein the first electromechanical interface S1 and second electromechanical interface S2 have mutually assigned electrical contacts, the electrical contacts correspondingly electrically connected after the successful connection of the first electromechanical interface S1 and the second electromechanical interface S2; 
However, Joseph teaches
a force-regulated robot manipulator (“The load cell 38 may be connected to a manipulator 18 such that the force exerted by a tool 24 on a microsystem device or component part may be monitored and controlled if desired. In this manner the various "pushing" and "pulling" operations that may occur during assembly, disassembly, or testing, of a microsystem device can be monitored to prevent component damage during pressure sensitive operations.” [0029])
a second robot manipulator having a second effector, the second effector designed and constructed to pick up, handle, and release the electrical component BT; a control unit for coordinated controlling or regulating the second robot manipulator, wherein the control unit is executes a third control program to perform operations comprising: controlling the first robot manipulator and the second robot manipulator such that the second robot manipulator picks up the electrical component provided at the interface (“This configuration may be suitable for routine mass assembly and testing. In this configuration, the stage 52 is provided by a manipulator 54 so configured as to hold a microsystem, or component part thereof, by use of tool, in this example, a microgripper, within the field of view of the scanning electron microscope. In operation, the manipulator 54 acquires a microsystem, or component part thereof, from a source of such items, such as a supply reservoir or magazine 64, and holds the microsystem, or component part thereof, while acted upon by the incorporated tool 60 of the second manipulator 58. The manipulator 54 may place the acted-upon microsystem, or component part thereof, in a storage location. The assembly and/or test operation is reinitiated by the manipulator 54 again acquiring a microsystem, or component part thereof, for subsequent action by the tool or probe of the second manipulator 58.” See at least [0035]; Examiner Interpretation: The manipulator 54 is the second robot manipulator and the second manipulator 58 is the first robot manipulator as described by the instant application.).; 
controlling or regulating the first robot manipulator and the second robot manipulator in a coordinated manner such that the first electromechanical interface S1 and the second electromechanical interface S2 are guided, in a coordinated manner, for a purpose of complete mechanical connection thereof to one another, wherein, for mechanical connection of the first electromechanical interface S1 to the second electromechanical interface S2, i) force-regulated translational motions are executed by the first robot manipulator or by the second robot manipulator (“The load cell 38 may be connected to a manipulator 18 such that the force exerted by a tool 24 on a microsystem device or component part may be monitored and controlled if desired. In this manner the various "pushing" and "pulling" operations that ,
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Arlinsky to further include the teachings of Joseph to automate testing of electrical components in an accurate and precise manner (“Optical imaging methods typically lack sufficient resolution and depth of field to make clear observation and accurate placement of very small parts practical. … The present invention is directed to incorporating a scanning electron microscope with various manipulators, stages, tools, and detectors, in various combinations and configurations in an apparatus for the assembly and/or testing of Microsystems or component thereof.” [0010-0011]; “This configuration may be suitable for routine mass assembly and testing.” See at least [0035]; “The high degree of precision and flexibility in the testing and manipulation of micro-scale materials provided by the microsystem assembly, disassembly, and/or testing device also makes this device useful in non-microsystem related applications.” [0040]).

Joseph also does not explicitly teach
until a specified limit value condition G3/G4 for a torque acting at the first effector/second effector and/or a specified limit value condition G5/G6 of a force acting at the first/second effector is reached or exceeded and/or a provided force/torque signature and/or a position/velocity/acceleration signature is reached or exceeded at the first effector/second effector, indicating that the mechanical connection of a first electromechanical interface S1 and second electromechanical interface S2 is successfully completed within predefined tolerances, wherein the first electromechanical interface S1 and second electromechanical interface S2 have mutually assigned electrical contacts, the electrical contacts correspondingly electrically connected after the successful connection of the first electromechanical interface S1 and the second electromechanical interface S2; 
However, Settele teaches
until a specified limit value condition G5/G6 of a force acting at the first effector/second effector is reached, indicating that the mechanical connection of a first electromechanical interface S1 and the second electromechanical interface S2 is successfully completed within predefined tolerances (“The robot 1 controlled by the control 1.1 displaces the plug 4.1 in a position-regulated manner, wherein a force-regulation is superimposed thereon, which stops the movement in the plug-in direction when a predefined plug-in force has been reached.” [0041]; “the release of the providing of current can depend on whether a sufficient force acts on the plug 4.1 in the plug-in direction during the charging for engaging the electric plug-in connection securely” [0043]; “the force in the plug-in direction reaches a predefined threshold value” [0044]), wherein the first electromechanical interface S1 and the second electromechanical interface S2 have mutually assigned electrical contacts (“A plug 4.1 is attached to the force/torque sensor, such as a combination plug type 2, for example, which is connected to the mating plug 4.2 to form a releasable electric plug-in connection for charging the power storage unit of the motor , the electrical contacts correspondingly electrically connected after the successful connection of the first electromechanical interface S1 and the second electromechanical interface S2 (“it can be provided in a further development that the plug is only provided with current for charging the power storage unit if, or as long as, the plug-in connection is engaged and/or the force detection means detects that a force in the plug-in direction exceeds a predefined value and/or a force in another direction, in particular perpendicular thereto, lies below a predefined value. In this manner it is possible to ensure that with a shearing force that acts on the plug-in connection during the charging procedure and attempts to release this connection, the plug is not provided with current, or is only provided with current as long as the plug presses against the mating plug with sufficient force. The control means can make the release, additionally or alternatively dependent on other conditions, such as a visual monitoring by means of the position detection means, the pausing, in particular the stopping, of the robot in a predefined charging pose, or a safety region surrounding it, or suchlike.” [0028]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Arlinsky and Joseph to further include the teachings of Settele to reliably make an electrical connection requiring applied force robotically, without damaging the electrical component (“A passive tolerance compensation of this type, in particular taking into account the, in part, large deviations in position that occur in practice when a motor vehicle is positioned at the charging system, on one hand, and the sensitivity of electrical plug-in connections on the other hand, can lead to increased wear to the plug-in connection.” [0003]; “By determining a force that acts during, or through, the connecting of the robot-guided plug with the mating plug on the vehicle, and by controlling the robot for connecting the robot-guided plug with the mating plug on the basis of this force determined 

Regarding Claim 18,
Modified Arlinsky teaches
The method according to claim 17,
The present embodiment of Arlinsky does not explicitly teach 
wherein the first robot manipulator or the second robot manipulator or a third robot manipulator connected to the device has a mechanical interface, the mechanical interface designed for mechanical input into a haptic/manual input interface connected to the component BT to be tested, and/or has an electrical contact K, which is designed for electrical signal input into an electrical mating-contact GK connected electrically to the component BT to be tested, 
wherein the control unit executes a fourth control program to perform operations comprising: controlling or regulating the first robot manipulator, the second robot manipulator, or the third robot manipulator as a function of the analysis program such that, during execution of the analysis program, predefined haptic/manual inputs are carried out in the haptic/manual input interface by the mechanical interface, and/or such that, during execution of the analysis program, the electrical contact K has electrical contact with the electrical mating-contact GK and, in the electrically connected state, predefined electrical signal inputs take place in the mating-contact GT as a function of the analysis program via the contact K.

However, another embodiment of Arlinsky teaches
A robot manipulator connected to the device has a mechanical interface, the mechanical interface is designed for mechanical input into a haptic/manual input interface connected to the electrical component BT to be tested, and wherein the control unit is designed and constructed to execute a fourth control program to perform operations comprising: controlling or regulating the robot manipulator as a function of the analysis program such that, during execution of the analysis program, predefined haptic/manual inputs are carried out in the haptic/manual input interface by the mechanical interface (“One type of probe may be a mechanical probe, which may have a pin configured to permit a varying amount of pressure to be imposed. By this means, the mechanical probe may be configured to trigger different types of mechanical elements, such as switches, buttons, and keyboards. The mechanical probe may also be configured with a pressure feedback that permits the measurement of pressures” See at least [0053]; Examiner Interpretation: The mechanical probe is a mechanical interface designed for mechanical input.).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Arlinsky to further include the teachings of a different embodiment of Arlinsky to be capable of testing a wider range of electrical components, such as ones with mechanical inputs (“The system 20 can test multiple device types, including mechanical and electrical types. Mechanical devices may include, for example, buttons, switches, and keyboards. The system may be configured to provide mechanical inputs to mechanical devices, by means of components that generate mechanical forces, such as motors, or other types of transducers. Electrical devices include devices that receive or generate electrical signals, such as computer chips and other logical devices, as well as various electrical transducers. Device types may also include membranes or light emitting or light sensing devices.” See at least [0029]).

Regarding Claim 19,

The method according to claim 17, 
Arlinsky does not explicitly teach
wherein the control unit executes a fifth control program to perform operations comprising: after an ending of the analysis program, controlling the second robot manipulator for disconnecting the electromechanical connection of the first electromechanical interface S1 and second electromechanical interface S2 such that the second electromechanical interface S2 is guided, under the execution of force-regulated and/or impedance-regulated and/or admittance-regulated tilting motions relative to a target orientation O.sub.target(R.sub.A) and/or rotary motions and/or translational motions, from the first electromechanical interface S1 along a predefined starting trajectory A, wherein the target orientation O.sub.target(R.sub.A) of the second electromechanical interface S2 is defined along the starting trajectory A for locations R.sub.A of the trajectory A.
However, Settele teaches
Wherein the control unit is designed and constructed to execute a fifth control program to perform operations comprising: After completion, controlling a manipulator (“Additionally or alternatively, a release path, along which the robot 1 pulls the robot-guided plug 4.1 from the mating plug 4.2 when the charging is complete, can be adjusted based on the forces detected during the connection and/or during the charging. If, for example, the robot must compensate for these forces in a direction in a force-regulated manner during the connecting, the target releasing path 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Arlinsky to further include the teachings of Settele to reliably connect and disconnect an electrical connection requiring applied force robotically, without damaging the electrical component (“A passive tolerance compensation of this type, in particular taking into account the, in part, large deviations in position that occur in practice when a motor vehicle is positioned at the charging system, on one hand, and the sensitivity of electrical plug-in connections on the other hand, can lead to increased wear to the plug-in connection.” [0003]; “By determining a force that acts during, or through, the connecting of the robot-guided plug with the mating plug on the vehicle, and by controlling the robot for connecting the robot-guided plug with the mating plug on the basis of this force determined by the force detection means, in particular to make the connection such that it is force-regulated in one or more axes, the load to the electrical plug-in connection can advantageously be reduced, and thus, in particular, the reliability and/or the durability thereof can be increased.” [0016]).

Settele also does not explicitly teach the concept of
after ending of the analysis program, controlling the second robot manipulator to disconnect the electromechanical connection … such that the second electromechanical interface S2 is guided
However, Joseph teaches the concept of
After ending of the analysis program, controlling the second robot manipulator to disconnect the electromechanical connection … such that the second electromechanical interface S2 is guided (“The load cell 38 may be connected to a manipulator 18 such that the force exerted by a tool 24 on a microsystem 


Regarding Claim 20,
Modified Arlinsky teaches
The method according to claim 17, 
Arlinsky does not explicitly teach
wherein the control unit executes a sixth control program to perform operations comprising: after an ending of the analysis program, disconnecting the connection of the first electromechanical interface S1 and second electromechanical interface S2 through coordinated control of the first robot manipulator and the second robot manipulator such that the first electromechanical interface S1 or the second electromechanical interface S2 are moved away from each other under the execution of force-regulated and/or impedance-regulated and/or admittance-regulated tilting motions and/or rotatory motions and/or translational motions, or such that the first electromechanical interface S1 and the second electromechanical interface S2 are moved away from one another under the execution of coordinated force-regulated and/or impedance-regulated and/or admittance-regulated tilting motions and/or rotatory motions and/or translational motions.
However, Joseph teaches
wherein the control unit is designed and constructed to execute a sixth control program to perform operations comprising: after ending of the analysis program, disconnecting the connection of the first and second electromechanical interfaces through coordinated control of the first robot manipulator and the second robot manipulator such that the first electromechanical interface S1 or the second electromechanical interface S2 are moved away from each other under the execution of force-regulated translational motions (“The load cell 38 may be connected to a manipulator 18 such that the force exerted by a tool 24 on a microsystem device or component part may be monitored and controlled if desired. In this manner the various "pushing" and "pulling" operations that may occur during assembly, disassembly, or testing, of a microsystem device can be monitored to prevent component damage during pressure sensitive operations.” [0029]; “This configuration may be suitable for routine mass assembly and testing. In this configuration, the stage 52 is provided by a manipulator 54 so configured as to hold a microsystem, or component part thereof, by use of tool, in this example, a microgripper, within the field of view of the scanning electron microscope. In operation, the manipulator 54 acquires a microsystem, or component part thereof, from a source of such items, such as a supply reservoir or magazine 64, and holds the microsystem, or component part thereof, while acted upon by the incorporated tool 60 of the second manipulator 58. The manipulator 54 may place the acted-upon microsystem, or component part thereof, in a storage location. The assembly and/or test operation is reinitiated by the manipulator 54 again acquiring a microsystem, or component part thereof, for subsequent action by the tool or probe of the second manipulator 58.” [0035]; Examiner Interpretation: Joseph describes an invention where one robot manipulator holds a component while another robot manipulator tests the component with a tool and a pulling action is performed between the robots during the process of testing components. Its interpreted .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1, 2, and 13 are provisionally rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claim 7 (filed 10/21/2019) of copending Application No. 16/606831 (reference application) in view of claims 3-4 of 16/606831 and Settele (US 20150210174 A1). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Regarding Claim 1,
Claim
This Application’s Claim
16/606831 Claims
1
A device for electrical testing of an electrical component BT, the electrical component BT comprising a first electromechanical interface S1 
(claim 1) A device for electrical testing of an electrical component, wherein the electrical component comprises at least one electrical contact point
1
a force-regulated and/or impedance-regulated and/or admittance-regulated first robot manipulator having a first effector, wherein the first effector has a second electromechanical interface S2 compatible with the first electromechanical interface S1;
(claim 1) a contacting device having at least one electrical counter contact … the at least one counter contact is connected to the at least one contact point of the electrical component 

(claim 7) The device according to claim 1, wherein the contacting device comprises a second robot manipulator that is force controlled and/or impedance controlled and/or admittance controlled, wherein the at least one electrical counter contact is arranged on a second effector of the second robot manipulator.

Examiner Interpretation: The contacting device is the first robot manipulator of the instant claims. According to claim 7, the contacting device can be the robot manipulator.
1
a control unit to control or regulate the first robot manipulator for mechanical connection of the first electromechanical interface S1 to the second interface S2, wherein the control unit is designed and constructed to execute a first control program to perform operations comprising:
(claim 1) a control unit for automated control of the first robot manipulator and the contacting device;

the contacting device being positioned in a second state in such a manner that the at least one counter contact is connected to the at least one contact point of the electrical component
1
and an analysis means connected to the second electromechanical interface S2, the analysis means being designed and constructed to execute an analysis program for electrical testing of the electrical component BT electromechanically connected to the analysis means via the first electromechanical interface S1 and second electromechanical interface S2.
(claim 1) an analysis unit connected to the at least one counter contact, the analysis unit being configured and constructed to perform electrical testing of the electrical component using electrical connection of the at least one counter contact and the at least one contact point in the second state and to provide and/or output a test result;


16/606831 Claim 7 does not explicitly teach
a first electromechanical interface S1 that is provided at a target position POS.sub.S1 and a target orientation O.sub.S1, the device comprising:
controlling the first robot manipulator in such a manner that the first robot manipulator guides the second electromechanical interface S2 along a predefined trajectory T with a predefined target orientation O.sub.target,S2(R.sub.T) to the first electromechanical interface S1 of the electrical component BT provided at the target position POS.sub.S1, wherein the target orientation O.sub.target,S2(R.sub.T) of the second electromechanical interface S2 is defined along the trajectory T for locations R.sub.T of the trajectory T; and
executing force-regulated and/or impedance-regulated and/or admittance-regulated tilting motions about the target orientation O.sub.target,S2(R.sub.T) and/or rotary motions and/or translational motions of the second electromechanical interface S2 by the first robot manipulator until a specified limit value condition G1 for a torque acting at the first effector and/or a specified limit value condition G2 of a force acting at the first effector is reached or exceeded, and/or until a provided force/torque signature and/or a position/velocity/acceleration signature is reached or exceeded at the first effector, indicating that mechanical connection of the first electromechanical interface S1 and second electromechanical interface S2 is successfully completed within predefined tolerances, 
wherein the first electromechanical interface S1 and the second electromechanical interface S2 have mutually assigned electrical contacts, the electrical contacts correspondingly electrically connected after the successful connection of the first electromechanical interface S1 and second electromechanical interface S2; 

However, ‘831’s Claims 3-4 teach
Claim
This Application’s Claim
16/606831 Claims
1
a first electromechanical interface S1 that is provided at a target position POS.sub.S1 and a target orientation O.sub.S1, the device comprising:

controlling the first robot manipulator in such a manner that the first robot manipulator guides the second electromechanical interface S2 along a predefined trajectory T with a predefined target orientation O.sub.target,S2(R.sub.T) to the first electromechanical interface S1 of the electrical component BT provided at the target position POS.sub.S1, wherein the target orientation O.sub.target,S2(R.sub.T) of the second electromechanical interface S2 is defined along the trajectory T for locations R.sub.T of the trajectory T; and
(claim 3) controlling the first robot manipulator in the first state such that the first robot manipulator picks up the electrical component from the interface using the effector and carries the electrical component along a predefined trajectory with a target orientation O.sub.soll(R.sub.T) to the receiving interface, wherein the target orientation O.sub.soll(R.sub.T) is defined for the electrical component along the trajectory T for positions R.sub.T of the trajectory T

Examiner Interpretation: The positions of the trajectory are target positions as well.
1
executing force-regulated and/or impedance-regulated and/or admittance-regulated tilting motions about the target orientation O.sub.target,S2(R.sub.T) and/or rotary motions and/or translational motions of the second electromechanical interface S2 by the first robot manipulator until a specified limit value condition G1 for a torque acting at the first effector and/or a specified limit value condition G2 of a force acting at the first effector is reached or exceeded, and/or until a provided force/torque signature and/or a position/velocity/acceleration signature is reached or exceeded at the first effector, indicating that mechanical connection of the first electromechanical interface S1 and second electromechanical interface S2 is successfully completed within predefined tolerances, 
(claim 3) performing force controlled and/or impedance controlled and/or admittance controlled rotational movement and/or tilting movements and/or translational movement patterns and/or desired force screw patterns for the insertion of the electrical component into the receiving interface by the first robot manipulator, until a predefined limit value state G1 for a torque acting on the effector and/or a predefined limit value state G2 for a force acting on the effector is reached or exceeded, and/or an allocated force/torque signature and/or a position/speed/acceleration signature is reached or exceeded on the effector, indicating that the insertion of the electrical component into the receiving interface (103) within predefined tolerances has been successfully completed.


Even though the first robot manipulator in ‘831 is not the same as the first robot manipulator in the instant application, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of 16/606831 claim 7 to further include the teachings of claim 3 because the teachings of guiding an electrical component to successfully connect into an interface would just as easily apply to a manipulator that guides the interface to successfully connect to an electrical component. Position and orientation control is required for making electrical connections for many standard plug-ins (i.e. a usb connection or a wall outlet). Additionally, relying on a force, torque, or other signature indicating that a successful connection is made is generally reliable for standard plug-ins. 

‘831’s claim 3 also does not explicitly teach
wherein the first electromechanical interface S1 and the second electromechanical interface S2 have mutually assigned electrical contacts, the electrical contacts correspondingly electrically connected after the successful connection of the first electromechanical interface S1 and second electromechanical interface S2;
However, Settele teaches
wherein the first electromechanical interface S1 and the second electromechanical interface S2 have mutually assigned electrical contacts (“A plug 4.1 is attached to the force/torque sensor, such as a combination plug type 2, for example, which is connected to the mating plug 4.2 to form a releasable electric plug-in connection for charging the power storage unit of the motor vehicle, and has an electrical connection via a power supply cable 3.1 to a power source 3.2, which communicates with the control 1.1.” See at least [0036] and fig. 1; Examiner Interpretation: The mating plug 4.2 is the first electromechanical interface and the plug 4.1 is the second electromechanical interface.), the electrical contacts correspondingly electrically connected after the successful connection of the first electromechanical interface S1 and second electromechanical interface S2 (“it can be provided in a further development that the plug is only provided with current for charging the power storage unit if, or as long as, the plug-in connection is engaged and/or the force detection means detects that a force in the plug-in direction exceeds a predefined value and/or a force in another direction, in particular perpendicular thereto, lies below a predefined value. In this manner it is possible to ensure that with a shearing force that acts on the plug-in connection during the charging procedure and attempts to release this connection, the plug is not provided with current, or is only provided with current as long as the plug presses against the mating plug with sufficient force. The control means can make the release, additionally or alternatively dependent on other conditions, such as a visual monitoring by means of the position detection means, the pausing, in particular the stopping, of the robot in a predefined charging pose, or a safety region surrounding it, or suchlike.” [0028]).



Regarding Claim 2,
Claim
This Application’s Claim
16/606831 Claims
2
The device according to claim 1, further comprising a 
(Claim 1) a first robot manipulator having an effector, the effector configured and constructed to pick up, handle, and release the electrical component;

Examiner Interpretation: The first robot manipulator in 16/606831 is the second robot manipulator in the instant application.
2
wherein the control unit is designed and constructed to control or regulate the second robot manipulator, wherein the control unit is designed and constructed to execute a second control program to perform operations comprising:
(claim 1) a control unit for automated control of the first robot manipulator


16/606831 Claim 7 does not explicitly teach

a force-regulated and/or impedance-regulated and/or admittance-regulated second robot manipulator
controlling the second robot manipulator such that the second robot manipulator picks up the electrical component BT to be tested which is provided on an interface, and the second robot manipulator places and releases the electrical component BT with the first electromechanical interface S1 thereof being held at the target position POS.sub.S1 with the target orientation O.sub.S1, or the second robot manipulator holds and thus provides the electrical component BT with the first electromechanical interface S1 thereof being held at the target position POS.sub.S1 and the target orientation O.sub.S1.
However, 16/606831 Claim 4 teaches
Claim
This Application’s Claim
16/606831 Claims
2
a force-regulated and/or impedance-regulated and/or admittance-regulated second robot manipulator 
(claim 3) performing force controlled and/or impedance controlled and/or admittance controlled rotational movement and/or tilting movements and/or translational movement patterns and/or desired force screw patterns for the insertion of the electrical component into the receiving interface by the first robot manipulator

2
controlling the second robot manipulator such that the second robot manipulator picks up the electrical component BT to be tested which is provided on an interface, and the second robot manipulator places and releases the electrical component BT with the first electromechanical interface S1 thereof being held at the target position POS.sub.S1 with the target orientation O.sub.S1, 
(Claim 3) The device according to claim 1, wherein the control unit is configured and constructed to execute one or more control programs to perform operations comprising: controlling the first robot manipulator in the first state such that the first robot manipulator picks up the electrical component from the interface using the effector and carries the electrical component along a predefined trajectory with a target orientation O.sub.soll(R.sub.T) to the receiving interface, wherein the target orientation O.sub.soll(R.sub.T) is defined for the electrical component along the trajectory T for positions R.sub.T of the trajectory T; and performing force controlled and/or impedance controlled and/or admittance controlled rotational movement and/or tilting movements and/or translational movement patterns and/or desired force screw patterns for the insertion of the electrical component into the receiving interface by the first robot manipulator, until a predefined limit value state G1 for a torque acting on the effector and/or a predefined limit value state G2 for a force acting on the effector is reached or exceeded, and/or an allocated force/torque signature and/or a position/speed/acceleration signature is reached or exceeded on the effector, indicating that the insertion of the electrical component into the receiving interface (103) within predefined tolerances has been successfully completed.

(Claim 4) The device according to claim 3, wherein the operations further comprise: controlling the first robot manipulator in the first state such that the electrical component is released by the effector after successful completion of insertion of the electrical component into the receiving interface


It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified 16/606831 Claim 7 to further include the teachings of 16/606831 Claim 4 to automatically position the component in a manner so that the test locations on the component are known and can be reached by the testing robot.

Regarding Claim 13,
Claim
This Application’s Claim
16/606831 Claims
13
A device for electrical testing of an electrical component BT, the electrical component BT having a first electromechanical interface S1, the device comprising: an interface to provide the electronic component BT to be tested;
(claim 1) A device for electrical testing of an electrical component, wherein the electrical component comprises at least one electrical contact point
13
a force-regulated and/or impedance-regulated and/or admittance-regulated first robot manipulator having a first effector, wherein the first effector has a second electromechanical interface S2 compatible with the first interface S1;
(claim 1) a contacting device having at least one electrical counter contact … the at least one counter contact is connected to the at least one contact point of the electrical component 

(claim 7) The device according to claim 1, wherein the contacting device comprises a second robot manipulator that is force controlled and/or impedance controlled and/or admittance controlled, wherein the at least one electrical counter contact is arranged on a second effector of the second robot manipulator.

Examiner Interpretation: According to claim 7, the contacting device can be the robot manipulator.
13
the second effector designed and constructed to pick up, handle, and release the electrical component BT;
(Claim 1) a first robot manipulator having an effector, the effector configured and constructed to pick up, handle, and release the electrical component;

Examiner Interpretation: The first robot manipulator in 16/606831 is the second robot manipulator in the instant application.
13
a control unit for coordinated controlling or regulating the second robot manipulator, wherein the control unit is designed and constructed to execute a third control program to perform operations comprising:
…
controlling or regulating the first robot manipulator and the second robot manipulator in a coordinated manner such that the first electromechanical interface S1 and the second electromechanical interface S2 are guided, in a coordinated manner, for a purpose of complete mechanical connection thereof to one another, wherein, for mechanical connection of the first electromechanical interface S1 to the second electromechanical interface S2,
(claim 1) the contacting device being positioned in a first state in such a manner that space is available for the first robot manipulator to be able to insert the electrical component into or remove the electrical component from the receiving interface, and the contacting device being positioned in a second state in such a manner that the at least one counter contact is connected to the at least one contact point of the electrical component which has been inserted into the receiving interface … a control unit for automated control of the first robot manipulator and the contacting device.


13
and an analysis means connected to the second electromechanical interface S2, the analysis means being designed and constructed to execute an analysis program for electrical testing of the electrical component BT connected via the first electromechanical interface S1 and second electromechanical interface S2.
(claim 1) an analysis unit connected to the at least one counter contact, the analysis unit being configured and constructed to perform electrical testing of the electrical component using electrical connection of the at least one counter contact and the at least one contact point in the second state and to provide and/or output a test result;


16/606831 Claim 7 does not explicitly teach
a force-regulated and/or impedance-regulated and/or admittance-regulated second robot manipulator having a second effector, 
controlling the second robot manipulator such that the second robot manipulator picks up the electrical component provided at the interface;
i) force-regulated and/or impedance-regulated and/or admittance-regulated tilting motions and/or rotary motions and/or translational motions are executed by the first robot manipulator or by the second robot manipulator, or ii) coordinated force-regulated and/or impedance-regulated and/or admittance-regulated tilting motions and/or rotary motions and/or translational motions are executed by the first robot manipulator and by the second robot manipulator, until a specified limit value condition G3/G4 for a torque acting at the first effector/second effector and/or a specified limit value condition G5/G6 of a force acting at the first effector/second effector is reached or exceeded and/or a provided force/torque signature and/or a position/velocity/acceleration signature is reached or exceeded at the first effector/second effector, indicating that the mechanical connection of a first electromechanical interface S1 and the second electromechanical interface S2 is successfully completed within predefined tolerances, 
wherein the first electromechanical interface S1 and the second electromechanical interface S2 have mutually assigned electrical contacts, the electrical contacts correspondingly electrically connected after the successful connection of the first electromechanical interface S1 and the second electromechanical interface S2;
However, 16/606831 Claim 3 teaches
Claim
This Application’s Claim
16/606831 Claims
13
a force-regulated and/or impedance-regulated and/or admittance-regulated second robot manipulator having a second effector, 
(claim 3) performing force controlled and/or impedance controlled and/or admittance controlled rotational movement and/or tilting movements and/or translational movement patterns and/or desired force screw patterns for the insertion of the electrical component into the receiving interface by the first robot manipulator
13
controlling the second robot manipulator such that the second robot manipulator picks up the electrical component provided at the interface;
(Claim 3) The device according to claim 1, wherein the control unit is configured and constructed to execute one or more control programs to perform operations comprising: controlling the first robot manipulator in the first state such that the first robot manipulator picks up the electrical component from the interface using the effector


It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of 16/606831 Claim 7 to further include the teachings of 16/606831 Claim 3 to automatically position the component in a manner so that the test locations on the component are known and can be reached by the testing robot.
16/606831 Claim 3 also teaches
Claim
This Application’s Claim
16/606831 Claims
13
i) force-regulated and/or impedance-regulated and/or admittance-regulated tilting motions and/or rotary motions and/or translational motions are executed by the first robot manipulator or by the second robot manipulator, or ii) coordinated force-regulated and/or impedance-regulated and/or admittance-regulated tilting motions and/or rotary motions and/or translational motions are executed by the first robot manipulator and by the second robot manipulator, until a specified limit value condition G3/G4 for a torque acting at the first effector/second effector and/or a specified limit value condition G5/G6 of a force acting at the first effector/second effector is reached or exceeded and/or a provided force/torque signature and/or a position/velocity/acceleration signature is reached or exceeded at the first effector/second effector, indicating that the mechanical connection of a first electromechanical interface S1 and the second electromechanical interface S2 is successfully completed within predefined tolerances,
(claim 3) performing force controlled and/or impedance controlled and/or admittance controlled rotational movement and/or tilting movements and/or translational movement patterns and/or desired force screw patterns for the insertion of the electrical component into the receiving interface by the first robot manipulator, until a predefined limit value state G1 for a torque acting on the effector and/or a predefined limit value state G2 for a force acting on the effector is reached or exceeded, and/or an allocated force/torque signature and/or a position/speed/acceleration signature is reached or exceeded on the effector, indicating that the insertion of the electrical component into the receiving interface (103) within predefined tolerances has been successfully completed.


Even though the first robot manipulator in ‘831 is not the same as the first robot manipulator in the instant application, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of 16/606831 claim 7 to further include the teachings of claim 3 because the teachings of guiding an electrical component to successfully connect into an interface would just as easily apply to a manipulator that guides the interface to successfully connect to an electrical component. Position and orientation control is required for making electrical connections for many standard plug-ins (i.e. a usb connection or a wall outlet). Additionally, relying on a force, torque, or other signature indicating that a successful connection is made is generally reliable for standard plug-ins.

‘831’s claim 3 also does not explicitly teach
wherein the first electromechanical interface S1 and the second electromechanical interface S2 have mutually assigned electrical contacts, the electrical contacts correspondingly electrically connected after the successful connection of the first electromechanical interface S1 and the second electromechanical interface S2;

wherein the first electromechanical interface S1 and the second electromechanical interface S2 have mutually assigned electrical contacts (“A plug 4.1 is attached to the force/torque sensor, such as a combination plug type 2, for example, which is connected to the mating plug 4.2 to form a releasable electric plug-in connection for charging the power storage unit of the motor vehicle, and has an electrical connection via a power supply cable 3.1 to a power source 3.2, which communicates with the control 1.1.” See at least [0036] and fig. 1; Examiner Interpretation: The mating plug 4.2 is the first electromechanical interface and the plug 4.1 is the second electromechanical interface.), the electrical contacts correspondingly electrically connected after the successful connection of the first electromechanical interface S1 and second electromechanical interface S2 (“it can be provided in a further development that the plug is only provided with current for charging the power storage unit if, or as long as, the plug-in connection is engaged and/or the force detection means detects that a force in the plug-in direction exceeds a predefined value and/or a force in another direction, in particular perpendicular thereto, lies below a predefined value. In this manner it is possible to ensure that with a shearing force that acts on the plug-in connection during the charging procedure and attempts to release this connection, the plug is not provided with current, or is only provided with current as long as the plug presses against the mating plug with sufficient force. The control means can make the release, additionally or alternatively dependent on other conditions, such as a visual monitoring by means of the position detection means, the pausing, in particular the stopping, of the robot in a predefined charging pose, or a safety region surrounding it, or suchlike.” [0028]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of 16/606831 to further include the teachings of Settele to reliably make an electrical connection requiring applied force robotically, without damaging the electrical component (“A passive tolerance compensation of this type, in particular taking into account the, in part, 

Claims 7, 8, and 17 are provisionally rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claim 7 (filed 10/21/2019) of copending Application No. 16/606831 (reference application) in view of claims 3-4 and 12 of 16/606831, and Settele (US 20150210174 A1). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Regarding Claim 7,
Claim
This Application’s Claim
16/606831 Claims
7
the electrical component BT comprising a first electromechanical interface S1
(claim 1) A device for electrical testing of an electrical component, wherein the electrical component comprises at least one electrical contact point
7
providing a force-regulated and/or impedance-regulated and/or admittance-regulated first robot manipulator having a first effector, wherein the first effector has a second electromechanical interface S2 compatible with the first interface S1;
(claim 1) a contacting device having at least one electrical counter contact … the at least one counter contact is connected to the at least one contact point of the electrical component 

(claim 7) The device according to claim 1, wherein the contacting device comprises a second robot manipulator that is force controlled and/or impedance controlled and/or admittance controlled, wherein the at least one electrical counter contact is arranged on a second effector of the second robot manipulator.

Examiner Interpretation: According to claim 7, the contacting device can be the robot manipulator.
7
providing a control unit to control the first robot manipulator, wherein the control unit executes a first control program to perform operations comprising:
(claim 1) the contacting device being positioned in a second state in such a manner that the at least one counter contact is connected to the at least one contact point of the electrical component
7
and providing an analysis means connected to the second electromechanical interface S2, the analysis means executing an analysis program for the electrical testing of the electrical component BT connected via the first electromechanical interface S1 and second electromechanical interface S2.
(claim 1) an analysis unit connected to the at least one counter contact, the analysis unit being configured and constructed to perform electrical testing of the electrical component using electrical connection of the at least one counter contact and the at least one contact point in the second state and to provide and/or output a test result;


16/606831 Claim 7 does not explicitly teach
A method of electrical testing of an electrical component BT,
a first electromechanical interface S1 that is provided at a target position POS.sub.S1 and a target orientation O.sub.S1, the method comprising:
controlling the first robot manipulator in such a manner that the first robot manipulator guides the second electromechanical interface S2 along a predefined trajectory T with a predefined target orientation O.sub.target,S2(R.sub.T) to the first electromechanical interface S1 of the electrical component BT provided at the position POS.sub.S1, wherein the target orientation O.sub.target,S2(R.sub.T) of the second electromechanical interface S2 is defined along the trajectory T for locations R.sub.T of the trajectory T;
executing force-regulated and/or impedance-regulated and/or admittance-regulated tilting motions about the target orientation O.sub.target,S2(R.sub.T) and/or rotary motions and/or translational motions of the second electromechanical interface S2 by the first robot manipulator until a specified limit value condition G1 for a torque acting at the first effector and/or a specified limit value condition G2 of a force acting at the first effector is reached or exceeded, and/or until a provided force/torque signature and/or a position/velocity/acceleration signature is reached or exceeded at the first effector, indicating that the mechanical connecting of a first electromechanical interface S1 and second electromechanical interface S2 is successfully completed within predefined tolerances, wherein the first electromechanical interface S1 and the second electromechanical interface S2 have mutually assigned electrical contacts, the electrical contacts correspondingly electrically connected after the successful connection of the first and second electromechanical interface;
However, 16/606831 Claim 12 teaches
Claim
This Application’s Claim
16/606831 Claims
7
A method of electrical testing of an electrical component BT,
(claim 12) A method of electrical testing of an electrical component …


It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of 16/606831 Claim 7 to further include the teachings of 16/606831 Claim 12 because a device would need to perform it’s corresponding method to actually test any components.

16/606831 Claim 12 also does not explicitly teach
a first electromechanical interface S1 that is provided at a target position POS.sub.S1 and a target orientation O.sub.S1, the method comprising:
controlling the first robot manipulator in such a manner that the first robot manipulator guides the second electromechanical interface S2 along a predefined trajectory T with a predefined target orientation O.sub.target,S2(R.sub.T) to the first electromechanical interface S1 of the electrical component BT provided at the position POS.sub.S1, wherein the target orientation O.sub.target,S2(R.sub.T) of the second electromechanical interface S2 is defined along the trajectory T for locations R.sub.T of the trajectory T;
executing force-regulated and/or impedance-regulated and/or admittance-regulated tilting motions about the target orientation O.sub.target,S2(R.sub.T) and/or rotary motions and/or translational motions of the second electromechanical interface S2 by the first robot manipulator until a specified limit value condition G1 for a torque acting at the first effector and/or a specified limit value condition G2 of a force acting at the first effector is reached or exceeded, and/or until a provided force/torque signature and/or a position/velocity/acceleration signature is reached or exceeded at the first effector, indicating that the mechanical connecting of a first electromechanical interface S1 and second electromechanical interface S2 is successfully completed within predefined tolerances, 
wherein the first electromechanical interface S1 and the second electromechanical interface S2 have mutually assigned electrical contacts, the electrical contacts correspondingly electrically connected after the successful connection of the first and second electromechanical interface;
However, ‘831’s Claims 3-4 teach
Claim
This Application’s Claim
16/606831 Claims
7
a first electromechanical interface S1 that is provided at a target position POS.sub.S1 and a target orientation O.sub.S1, the method comprising:

controlling the first robot manipulator in such a manner that the first robot manipulator guides the second electromechanical interface S2 along a predefined trajectory T with a predefined target orientation O.sub.target,S2(R.sub.T) to the first electromechanical interface S1 of the electrical component BT provided at the position POS.sub.S1, wherein the target orientation O.sub.target,S2(R.sub.T) of the second electromechanical interface S2 is defined along the trajectory T for locations R.sub.T of the trajectory T;
(claim 3) controlling the first robot manipulator in the first state such that the first robot manipulator picks up the electrical component from the interface using the effector and carries the electrical component along a predefined trajectory with a target orientation O.sub.soll(R.sub.T) to the receiving interface, wherein the target orientation O.sub.soll(R.sub.T) is defined for the electrical component along the trajectory T for positions R.sub.T of the trajectory T


7
executing force-regulated and/or impedance-regulated and/or admittance-regulated tilting motions about the target orientation O.sub.target,S2(R.sub.T) and/or rotary motions and/or translational motions of the second electromechanical interface S2 by the first robot manipulator until a specified limit value condition G1 for a torque acting at the first effector and/or a specified limit value condition G2 of a force acting at the first effector is reached or exceeded, and/or until a provided force/torque signature and/or a position/velocity/acceleration signature is reached or exceeded at the first effector, indicating that the mechanical connecting of a first electromechanical interface S1 and second electromechanical interface S2 is successfully completed within predefined tolerances, 

(claim 3) performing force controlled and/or impedance controlled and/or admittance controlled rotational movement and/or tilting movements and/or translational movement patterns and/or desired force screw patterns for the insertion of the electrical component into the receiving interface by the first robot manipulator, until a predefined limit value state G1 for a torque acting on the effector and/or a predefined limit value state G2 for a force acting on the effector is reached or exceeded, and/or an allocated force/torque signature and/or a position/speed/acceleration signature is reached or exceeded on the effector, indicating that the insertion of the electrical component into the receiving interface (103) within predefined tolerances has been successfully completed.


Even though the first robot manipulator in ‘831 is not the same as the first robot manipulator in the instant application, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of 16/606831 claim 7 to further include the teachings of claim 3 because the teachings of guiding an electrical component to successfully connect into an interface would just as easily apply to a manipulator that guides the interface to successfully connect to an electrical component. Position and orientation control is required for making electrical connections for many standard plug-ins (i.e. a usb connection or a wall outlet). Additionally, relying on a force, torque, or other signature indicating that a successful connection is made is generally reliable for standard plug-ins.

‘831’s claim 3 also does not explicitly teach
wherein the first electromechanical interface S1 and the second electromechanical interface S2 have mutually assigned electrical contacts, the electrical contacts correspondingly electrically connected after the successful connection of the first and second electromechanical interface;
However, Settele teaches
wherein the first electromechanical interface S1 and the second electromechanical interface S2 have mutually assigned electrical contacts (“A plug 4.1 is attached to the force/torque sensor, such as a combination plug type 2, for example, which is connected to the mating plug 4.2 to form a releasable electric plug-in connection for charging the power storage unit of the motor vehicle, and has an electrical connection via a power supply cable 3.1 to a power source 3.2, which communicates with the control 1.1.” See at least [0036] and fig. 1; Examiner Interpretation: The mating plug 4.2 is the first electromechanical interface and the plug 4.1 is the second electromechanical interface.), the electrical contacts correspondingly electrically connected after the successful connection of the first electromechanical interface S1 and second electromechanical interface S2 (“it can be provided in a further development that the plug is only provided with current for charging the power storage unit if, or as long as, the plug-in connection is engaged and/or the force detection means detects that a force in the plug-in direction exceeds a predefined value and/or a force in another direction, in particular perpendicular thereto, lies below a predefined value. In this manner it is possible to ensure that with a shearing force that acts on the plug-in connection during the charging procedure and attempts to release this connection, the plug is not provided with current, or is only provided with current as long as the plug presses against the mating plug with sufficient force. The control means can make the release, additionally or alternatively dependent on other conditions, such as a visual monitoring by means of the position detection means, the pausing, in particular the stopping, of the robot in a predefined charging pose, or a safety region surrounding it, or suchlike.” [0028]).



Regarding Claim 8,
Claim
This Application’s Claim
16/606831 Claims
8
wherein a 
(Claim 1) a first robot manipulator having an effector, the effector configured and constructed to pick up, handle, and release the electrical component;

Examiner Interpretation: The first robot manipulator in 16/606831 is the second robot manipulator in the instant application.
8
wherein the control unit is constructed for controlling or regulating the second robot manipulator and for executing a second control program to perform operations comprising:
(claim 1) a control unit for automated control of the first robot manipulator


16/606831 Claim 7 does not explicitly teach

The method according to claim 7,
a force-regulated and/or impedance-regulated and/or admittance-regulated second robot manipulator
controlling the second robot manipulator such that the second robot manipulator picks up the electrical component BT to be tested which is provided on an interface, and the second robot manipulator releases and correspondingly places the electrical component BT with a first electromechanical interface S1 thereof being held at the target position POS.sub.S1 with the target orientation O.sub.S1, or the second robot manipulator holds and thus provides the electrical component BT with a first electromechanical interface S1 thereof being held at the target position POS.sub.S1 with the target orientation O.sub.S1.
However, 16/606831 Claim 4 teaches
Claim
This Application’s Claim
16/606831 Claims
8
a force-regulated and/or impedance-regulated and/or admittance-regulated second robot manipulator 
(claim 3) performing force controlled and/or impedance controlled and/or admittance controlled rotational movement and/or tilting movements and/or translational movement patterns and/or desired force screw patterns for the insertion of the electrical component into the receiving interface by the first robot manipulator

8
controlling the second robot manipulator such that the second robot manipulator picks up the electrical component BT to be tested which is provided on an interface, and the second robot manipulator releases and correspondingly places the electrical component BT with a first electromechanical interface S1 thereof being held at the target position POS.sub.S1 with the target orientation O.sub.S1
(Claim 3) The device according to claim 1, wherein the control unit is configured and constructed to execute one or more control programs to perform operations comprising: controlling the first robot manipulator in the first state such that the first robot manipulator picks up the electrical component from the interface using the effector and carries the electrical component along a predefined trajectory with a target orientation O.sub.soll(R.sub.T) to the receiving interface, wherein the target orientation O.sub.soll(R.sub.T) is defined for the electrical component along the trajectory T for positions R.sub.T of the trajectory T; and performing force controlled and/or impedance controlled and/or admittance controlled rotational movement and/or tilting movements and/or translational movement patterns and/or desired force screw patterns for the insertion of the electrical component into the receiving interface by the first robot manipulator, until a predefined limit value state G1 for a torque acting on the effector and/or a predefined limit value state G2 for a force acting on the effector is reached or exceeded, and/or an allocated force/torque signature and/or a position/speed/acceleration signature is reached or exceeded on the effector, indicating that the insertion of the electrical component into the receiving interface (103) within predefined tolerances has been successfully completed.

(Claim 4) The device according to claim 3, wherein the operations further comprise: controlling the first robot manipulator in the first state such that the electrical component is released by the effector after successful completion of insertion of the electrical component into the receiving interface


It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified 16/606831 Claim 7 to further include the teachings of 16/606831 Claim 4 to automatically position the component in a manner so that the test locations on the component are known and can be reached by the testing robot.

16/606831 Claim 4 also does not explicitly teach
The method according to claim 7,
However, 16/606831 Claim 12 teaches the method for the device.


Regarding Claim 17,
Claim
This Application’s Claim
16/606831 Claims
17
the electrical component BT having a first electromechanical interface S1, the device comprising: providing an interface to provide the electronic component BT to be tested;
(claim 1) A device for electrical testing of an electrical component, wherein the electrical component comprises at least one electrical contact point
17
providing a force-regulated and/or impedance-regulated and/or admittance-regulated first robot manipulator having a first effector, wherein the first effector has a second electromechanical interface S2 compatible with the first interface S1;
(claim 1) a contacting device having at least one electrical counter contact … the at least one counter contact is connected to the at least one contact point of the electrical component 

(claim 7) The device according to claim 1, wherein the contacting device comprises a second robot manipulator that is force controlled and/or impedance controlled and/or admittance controlled, wherein the at least one electrical counter contact is arranged on a second effector of the second robot manipulator.

Examiner Interpretation: According to claim 7, the contacting device can be the robot manipulator.
17
the second effector designed and constructed to pick up, handle, and release the electrical component BT;
(Claim 1) a first robot manipulator having an effector, the effector configured and constructed to pick up, handle, and release the electrical component;

Examiner Interpretation: The first robot manipulator in 16/606831 is the second robot manipulator in the instant application.
17
Providing a control unit for coordinated controlling or regulating the second robot manipulator, wherein the control unit is designed and constructed to execute a third control program to perform operations comprising:
…
controlling or regulating the first robot manipulator and the second robot manipulator in a coordinated manner such that the first electromechanical interface S1 and the second electromechanical interface S2 are guided, in a coordinated manner, for a purpose of complete mechanical connection thereof to one another, wherein, for mechanical connection of the first electromechanical interface S1 to the second electromechanical interface S2,
(claim 1) the contacting device being positioned in a first state in such a manner that space is available for the first robot manipulator to be able to insert the electrical component into or remove the electrical component from the receiving interface, and the contacting device being positioned in a second state in such a manner that the at least one counter contact is connected to the at least one contact point of the electrical component which has been inserted into the receiving interface … a control unit for automated control of the first robot manipulator and the contacting device.

Examiner Interpretation: Positioning the contact device so that the first robot can move in first and then making a connection to the component is coordinated control.
17
And providing an analysis means connected to the second electromechanical interface S2, the analysis means being designed and constructed to execute an analysis program for electrical testing of the electrical component BT connected via the first electromechanical interface S1 and second electromechanical interface S2.
(claim 1) an analysis unit connected to the at least one counter contact, the analysis unit being configured and constructed to perform electrical testing of the electrical component using electrical connection of the at least one counter contact and the at least one contact point in the second state and to provide and/or output a test result;


16/606831 Claim 7 does not explicitly teach
A method of electrical testing of an electrical component BT,
providing a force-regulated and/or impedance-regulated and/or admittance-regulated second robot manipulator having a second effector, 
controlling the second robot manipulator such that the second robot manipulator picks up the electrical component provided at the interface;
i) force-regulated and/or impedance-regulated and/or admittance-regulated tilting motions and/or rotary motions and/or translational motions are executed by the first robot manipulator or by the second robot manipulator, or ii) coordinated force-regulated and/or impedance-regulated and/or admittance-regulated tilting motions and/or rotary motions and/or translational motions are executed by the first robot manipulator and by the second robot manipulator, until a specified limit value condition G3/G4 for a torque acting at the first effector/second effector and/or a specified limit value condition G5/G6 of a force acting at the first effector/second effector is reached or exceeded and/or a provided force/torque signature and/or a position/velocity/acceleration signature is reached or exceeded at the first effector/second effector, indicating that the mechanical connection of a first electromechanical interface S1 and the second electromechanical interface S2 is successfully completed within predefined tolerances, 
wherein the first electromechanical interface S1 and the second electromechanical interface S2 have mutually assigned electrical contacts, the electrical contacts correspondingly electrically connected after the successful connection of the first electromechanical interface S1 and the second electromechanical interface S2;
However, 16/606831 Claim 3 teaches
Claim
This Application’s Claim
16/606831 Claims
17
providing a force-regulated and/or impedance-regulated and/or admittance-regulated second robot manipulator having a second effector, 
(claim 3) performing force controlled and/or impedance controlled and/or admittance controlled rotational movement and/or tilting movements and/or translational movement patterns and/or desired force screw patterns for the insertion of the electrical component into the receiving interface by the first robot manipulator
17
controlling the second robot manipulator such that the second robot manipulator picks up the electrical component provided at the interface;
(Claim 3) The device according to claim 1, wherein the control unit is configured and constructed to execute one or more control programs to perform operations comprising: controlling the first robot manipulator in the first state such that the first robot manipulator picks up the electrical component from the interface using the effector



16/606831 Claim 3 also teaches
Claim
This Application’s Claim
16/606831 Claims
17
i) force-regulated and/or impedance-regulated and/or admittance-regulated tilting motions and/or rotary motions and/or translational motions are executed by the first robot manipulator or by the second robot manipulator, or ii) coordinated force-regulated and/or impedance-regulated and/or admittance-regulated tilting motions and/or rotary motions and/or translational motions are executed by the first robot manipulator and by the second robot manipulator, until a specified limit value condition G3/G4 for a torque acting at the first effector/second effector and/or a specified limit value condition G5/G6 of a force acting at the first effector/second effector is reached or exceeded and/or a provided force/torque signature and/or a position/velocity/acceleration signature is reached or exceeded at the first effector/second effector, indicating that the mechanical connection of a first electromechanical interface S1 and the second electromechanical interface S2 is successfully completed within predefined tolerances,
(claim 3) performing force controlled and/or impedance controlled and/or admittance controlled rotational movement and/or tilting movements and/or translational movement patterns and/or desired force screw patterns for the insertion of the electrical component into the receiving interface by the first robot manipulator, until a predefined limit value state G1 for a torque acting on the effector and/or a predefined limit value state G2 for a force acting on the effector is reached or exceeded, and/or an allocated force/torque signature and/or a position/speed/acceleration signature is reached or exceeded on the effector, indicating that the insertion of the electrical component into the receiving interface (103) within predefined tolerances has been successfully completed.


Even though the first robot manipulator in ‘831 is not the same as the first robot manipulator in the instant application, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of 16/606831 claim 7 to further include the teachings of claim 3 because the teachings of guiding an electrical component to successfully connect into an interface would just as easily apply to a manipulator that guides the interface to successfully connect to an electrical component. Position and orientation control is required for making electrical connections for many standard plug-ins (i.e. a usb connection or a wall outlet). Additionally, relying on a force, torque, 

‘831’s claim 3 also does not explicitly teach
wherein the first electromechanical interface S1 and the second electromechanical interface S2 have mutually assigned electrical contacts, the electrical contacts correspondingly electrically connected after the successful connection of the first electromechanical interface S1 and the second electromechanical interface S2;
However, Settele teaches
wherein the first electromechanical interface S1 and the second electromechanical interface S2 have mutually assigned electrical contacts (“A plug 4.1 is attached to the force/torque sensor, such as a combination plug type 2, for example, which is connected to the mating plug 4.2 to form a releasable electric plug-in connection for charging the power storage unit of the motor vehicle, and has an electrical connection via a power supply cable 3.1 to a power source 3.2, which communicates with the control 1.1.” See at least [0036] and fig. 1; Examiner Interpretation: The mating plug 4.2 is the first electromechanical interface and the plug 4.1 is the second electromechanical interface.), the electrical contacts correspondingly electrically connected after the successful connection of the first electromechanical interface S1 and second electromechanical interface S2 (“it can be provided in a further development that the plug is only provided with current for charging the power storage unit if, or as long as, the plug-in connection is engaged and/or the force detection means detects that a force in the plug-in direction exceeds a predefined value and/or a force in another direction, in particular perpendicular thereto, lies below a predefined value. In this manner it is possible to ensure that with a shearing force that acts on the plug-in connection during the charging procedure and attempts to release this connection, the plug is not provided with current, or is only provided with current as long as the plug presses against the mating 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of 16/606831 to further include the teachings of Settele to reliably make an electrical connection requiring applied force robotically, without damaging the electrical component (“A passive tolerance compensation of this type, in particular taking into account the, in part, large deviations in position that occur in practice when a motor vehicle is positioned at the charging system, on one hand, and the sensitivity of electrical plug-in connections on the other hand, can lead to increased wear to the plug-in connection.” [0003]; “By determining a force that acts during, or through, the connecting of the robot-guided plug with the mating plug on the vehicle, and by controlling the robot for connecting the robot-guided plug with the mating plug on the basis of this force determined by the force detection means, in particular to make the connection such that it is force-regulated in one or more axes, the load to the electrical plug-in connection can advantageously be reduced, and thus, in particular, the reliability and/or the durability thereof can be increased.” [0016]).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
KOBAYASHI
Zhou (US 9056555 B1) is pertinent because it discusses a robot arm that plugs into an electric vehicle for charging.
Roberts (US 20050168233 A1) is pertinent because it discusses an electronic component testing system with two robot arms, both used for plugging into the component.
Smith (US 6218852 B1) is pertinent because it cites “upon the completion of a testing protocol upon the circuit board 12 inserted in the testing assembly 88, the same is re-grasped by the gripper 76 in the manner previously described in the section captioned Loader Assembly with regard to the removal of a circuit board 12 from within a cassette tray 36.” See at least Col. 12, line 63 to Col. 13, line 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karston G Evans whose telephone number is (571)272-8480. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571)270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/K.G.E./Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664